19-11845-shl   Doc 24-15   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 8
                                   Pg 1 of 69



                                 EXHIBIT 8
19-11845-shl   Doc 24-15   Filed 06/21/19 Entered 06/21/19 15:57:11    Exhibit 8
                                   Pg 2 of 69



IN THE MATTER OF AN ARBITRATION

UNDER THE RULES OF ARBITRATION OF THE INTERNATIONAL CENTRE

FOR SETTLEMENT OF INVESTMENT DISPUTES




                   (1) BSG RESOURCES (GUINEA) LIMITED




                     (2) BSG RESOURCES (GUINEA) SÀRL


                                                                       Claimants

                                        -v-



                            THE REPUBLIC OF GUINEA
                                                                      Respondent


                      ____________________________________

                           REQUEST FOR ARBITRATION
                      ____________________________________




                                                                     Karel Daele
                                                                   James Libson
                                                          Mishcon de Reya LLP
                                                                   Africa House
                                                                    70 Kingsway
                                                                     WC2B 6AH
                                                                         London
                                                       Tel: +44 (0) 203 321 7060
                                                       Fax: +44 (0) 203 761 1856
 19-11845-shl               Doc 24-15              Filed 06/21/19 Entered 06/21/19 15:57:11                                            Exhibit 8
                                                           Pg 3 of 69


                                                                 CONTENTS


I.      INTRODUCTION ....................................................................................................................... 4
II.     THE PARTIES ............................................................................................................................ 5
2.1     The Claimants ................................................................................................................................ 5
2.2     The Respondent ............................................................................................................................. 6
III.    STATEMENT OF THE NATURE AND CIRCUMSTANCES OF THE DISPUTE
        GIVING RISE TO THE CLAIMS ............................................................................................. 8
3.1     Introduction ................................................................................................................................... 8
3.2     The geographical areas in question.............................................................................................. 11
3.3     The Guinean opportunity. ............................................................................................................ 12
3.4     Investment in Simandou North and Simandou South .................................................................. 13
3.5     Application for and grant of Blocks 1 and 2 Permit .................................................................... 14
3.6     The Base Convention and the Zogota Mining Concession…...................................................... 15
3.7     Joint Venture with Vale……. ...................................................................................................... 17
3.8     Further investments in relation to Zogota and Blocks 1 and 2 .................................................... 19
3.9     The election of Alpha Condé and the campaign against the Claimants ...................................... 20
3.10 The Technical Committee "investigation"……. .......................................................................... 25
3.11 The end game…… ……………………………………............................................................... 27
3.12 Expropriation of the mining and infrastructure rights…………. ................................................ 30
3.13 The Measures were politically motivated….. .............................................................................. 32
IV.     BREACHES OF THE BASE CONVENTION ....................................................................... 35
4.1     Protections offered by the Base Convention................................................................................ 35
4.2     Summary of breaches of the Base Convention ............................................................................ 38
4.3     Reservation .................................................................................................................................. 41
V.      BREACHES OF THE INVESTMENT CODE ....................................................................... 41
5.1     Protections offered by the Investment Code ................................................................................ 41
5.2     Summary of breaches of the Investment Code ............................................................................ 42
5.3     Reservation .................................................................................................................................. 43
VI.     BREACHES OF THE MINING CODE .................................................................................. 43
6.1     Protections offered by the Mining Code ...................................................................................... 43
6.2     Summary of breaches of the Mining Code .................................................................................. 45
6.3     Reservation .................................................................................................................................. 46

                                                                          2
 19-11845-shl               Doc 24-15              Filed 06/21/19 Entered 06/21/19 15:57:11                                            Exhibit 8
                                                           Pg 4 of 69


VII. BREACHES OF THE BOT ACT ............................................................................................ 46
7.1     The Base Convention constitutes a BOT agreement ................................................................... 46
7.2     Protections offered by the BOT Act ............................................................................................ 51
7.3     Summary of breaches of the BOT Act ........................................................................................ 51
7.4     Reservation .................................................................................................................................. 53
VIII. BREACHES OF INTERNATIONAL LAW ........................................................................... 53
IX.     RELIEF SOUGHT BY THE CLAIMANTS ........................................................................... 54
X.      ICSID JURISDICTION ............................................................................................................ 56
10.1 This dispute is a legal dispute ...................................................................................................... 57
10.2 This dispute arises directly out of an investment ......................................................................... 57
        a.            Mining Code................................................................................................................. 58
        b.            Investment Code........................................................................................................... 59
        c.            BOT Act. ...................................................................................................................... 60
        d.            Base Convention .......................................................................................................... 61
10.3 This dispute is between a contracting state and a national of another contracting state .............. 61
10.4 The Parties have consented in writing to ICSID Arbitration ....................................................... 63
        a.            Base Convention .......................................................................................................... 63
        b.            Investment Code........................................................................................................... 65
        c.            Mining Code................................................................................................................. 66
        d.            BOT Act ....................................................................................................................... 67
XI.     CONSTITUTION OF THE ARBITRAL TRIBUNAL .......................................................... 67




                                                                          3
    19-11845-shl          Doc 24-15    Filed 06/21/19 Entered 06/21/19 15:57:11          Exhibit 8
                                               Pg 5 of 69



I.       INTRODUCTION


1.       This Request for Arbitration is submitted on behalf of:


                 (1)      BSG Resources (Guinea) Limited (“BSGR Guernsey”); and


                 (2)      BSGR Resources (Guinea) Sàrl (“BSGR Guinea”),


         together, the “Claimants”.


2.       BSGR Guernsey and BSGR Guinea hereby request arbitration against the Republic of
         Guinea (“Guinea”, “the Republic of Guinea” or the “Respondent”) under the
         Arbitration Rules of the International Centre for Settlement of Investment Disputes
         (“ICSID”) and in accordance with (i) Articles 25 and 36 of the Convention on the
         Settlement of Investment Disputes between States and Nationals of Other States (the
         “ICSID Convention”) and (ii) Rules 1 and 2 of the Rules of Procedure for the
         Institution of Conciliation and Arbitration Proceedings (the “ICSID Institution
         Rules”).


3.       The Claimants’ request is made pursuant to each of the following:


         (i)           Article 38 of the "Convention de Base entre La Republique de Guinee et BSGR
                       Resources Pour l'Exploitation des Gisements de Minerai de Fer a
                       Zogota/N'Zerekore" (the “Base Convention”) dated 16 December 2009 made
                       between (i) Guinea, (ii) BSGR Guernsey and (iii) BSGR Guinea1;


         (ii)          Article 184 of the 1995 Guinean Mining Code (the “Mining Code”)2;


         (iii)         Article 28(2) of the 1987 Guinean Investment Code (as amended in 1995) (the
                       “Investment Code”)3; and

1
  Base Convention between the Republic of Guinea and BSG Resources (Guinea) Limited and BSG Resources
  (Guinea) SARL dated 16 December 2009 (Exhibit C-1).
2
  Mining Code of the Republic of Guinea dated 30 June 1995 (Exhibit CL-1).
3
  Investment Code of the Republic of Guinea 1987 amended 30 June 1995 (Exhibit CL-2).


                                                    4
    19-11845-shl    Doc 24-15       Filed 06/21/19 Entered 06/21/19 15:57:11           Exhibit 8
                                            Pg 6 of 69




         (iv)   Article 13(2) of the Act on the Financing, Construction, Exploitation,
                Maintenance and Transfer of Development Infrastructures by the Private
                Sector (the "BOT Act").4


4.       The underlying background facts giving rise to this arbitration also give rise to a claim
         brought by the Claimants’ parent company in ICSID Case No. ARB/14/22, BSG
         Resources Limited ("BSGR") v. Guinea (the "First ICSID Arbitration").                The
         Claimants in this arbitration, and BSGR as Claimant in the First ICSID Arbitration,
         will in due course make an application for the consolidation of this arbitration and the
         First ICSID Arbitration.


II.      THE PARTIES


2.1      The Claimants


5.       BSGR Guernsey is a company incorporated in accordance with the laws of Guernsey
         and with its registered office in Guernsey, West Wing Frances House, Sir William
         Place St Peter Port Guernsey GY1 1GX.5


6.       BSGR Guinea is a company incorporated in accordance with the laws of Guinea,
         registered in the Registre du Commerce et du Credit Mobilier de Guinée under
         number RCCM/GC-KAL/013.755A/2006 of 24 November 2006 and with its
         registered offices at Immeuble Bleu, 5ème étage Résidence 2000, Moussoudougou-
         C/Matam, Conakry, Republic of Guinea, Post Box 6389.6


7.       The Claimants hereby appoint Karel Daele and James Libson at Mishcon de Reya
         LLP as their counsel in this arbitration and authorise them to submit this Request for




4
  Guinea Act L/97/012/AN on the Financing, Construction, Exploitation, Maintenance and Transfer of
  Development Infrastructures by the Private Sector dated 1 June 1998 (Exhibit CL-3).
5
  Deed of Incorporation dated 10 February 2009 (Exhibit C-2).
6
  Deed of Incorporation dated 16 November 2006 (Exhibit C-3).


                                                 5
    19-11845-shl     Doc 24-15      Filed 06/21/19 Entered 06/21/19 15:57:11             Exhibit 8
                                            Pg 7 of 69



          Arbitration, and to take all other steps necessary for the prosecution of this
          proceeding. A specific Power of Attorney evidencing the same is attached.7


8.        All communications intended for the Claimants in connection with this arbitration
          should be directed to its counsel:

          Karel Daele
          James Libson
          Mishcon de Reya LLP
          Africa House
          70 Kingsway
          WC2B 6AH
          London
          Tel: +44 (0) 203 321 7060
          Fax: +44 (0) 203 761 1856
          E-mail: Karel.Daele@Mishcon.com; James.Libson@Mishcon.com

9.        BSGR Guernsey and BSGR Guinea are each members of the BSGR group of
          companies (referred to as the “BSGR group” herein), an international diversified
          mining group with operations in multiple countries.


2.2       The Respondent


10.       The Respondent in this arbitration is Guinea.


11.       To the best of the Claimants’ knowledge and belief, communications intended for
          Guinea in connection with this arbitration should be directed to the Government of
          Guinea using the following contact details:


          (i)    President Alpha Condé
                 Présidence de la Republique
                 Le Palais Sékhoutouréya
                 Conakry, République de Guinée

          (ii)   Monsieur Mohamed Said Fofana
                 Premier Ministre
                 Chef du Gouvernement

7
    Power of Attorney of BSG Resources (Guinea) Limited dated 6 October 2015 (Exhibit C-4); Power of
    Attorney of BSG Resources (Guinea) SARL dated 6 October 2015 (Exhibit C-5).


                                                  6
19-11845-shl     Doc 24-15      Filed 06/21/19 Entered 06/21/19 15:57:11      Exhibit 8
                                        Pg 8 of 69



              Cite des Nations
              Conakry, République de Guinée

      (iii)   Ministre Kerfalla Yansané
              Ministére des Mines de la Géologie (MMG)
              Immeuble OFAB-CBG
              Almamya Kaloum
              BP 295 Conakry, République de Guinée
              Fax: +224 30 41 49 13

      (iv)    M. Ministre de L'Economie et des Finances
              Mohamed Diare
              Bd. du Commerce, Boulbinet, Kaloum
              BP 579 Conakry, République de Guinée
              E-mail: mef.mdb@gov.gn

      (v)     The Secretariat of the Republic of Guinea
              Guinean Embassy
              42 Upper Berkeley Street
              London, W1H 5PW
              United Kingdom
              E-mail: ambaguilondres@mae.gov.gn

12.   To the best of the Claimants’ knowledge and belief, Guinea is represented in the
      disputes in this arbitration by Orrick Herrington & Sutcliffe LLP and DLA Piper
      France LLP, co-counsel to Guinea in the First ICSID Arbitration. Their contact
      details are as follows:


      (i)     Laurent Jaeger, Pascal Agboyibor, Noël Chahid-Nourai, Yann Schneller and
              Quirec de Kersauson
              Orrick Herrington & Sutcliffe LLP
              31 Avenue Pierre 1er de Serbie
              75782 Paris Cedex 16
              France
              Tel: +33 (0) 1 53 53 75 00
              Fax: +33 (0) 1 53 53 75 01
              Email: ljaeger@orrick.com; pagboyibor@orrick.com;
              nchahidnourai@orrick.com; yschneller@orrick.com; and
              qdekersauson@orrick.com

      (ii)    Michael Ostrove, Scott Horton, Theobald Naud and Sârra-Tilila Bounfour
              DLA Piper France LLP
              27 rue Laffitte
              75009 Paris
              France

                                            7
    19-11845-shl     Doc 24-15      Filed 06/21/19 Entered 06/21/19 15:57:11           Exhibit 8
                                            Pg 9 of 69



                  Tel: +33 1 40 15 24 00
                  Fax: +33 1 40 15 24 01
                  Email: michael.ostrove@dlapiper.com; scott.horton@dlapiper.com;
                  theobald.naud@dlapiper.com; and sarra-tilila.bounfour@dlapiper.com



III.      STATEMENT OF THE NATURE AND CIRCUMSTANCES OF THE
          DISPUTE GIVING RISE TO THE CLAIMS


3.1       Introduction


13.       In summary, the Claimants and their investments have been treated in an unlawful,
          unfair, inequitable and discriminatory manner by Guinea and in a manner which
          demonstrated a blatant disregard and breach of both (i) the express undertakings the
          State itself had provided directly to the Claimants; and (ii) applicable Guinean and
          international law.


14.       At the heart of this case is the unlawful and forcible withdrawal and revocation of
          certain highly valuable investments held by the Claimants in Guinea, comprised in
          particular of the following vested rights:


          (i)     An iron ore mining concession granted to BSGR Guinea on 19 March 2010
                  over an area of 1,024 square kilometres on Mount Younon in Simandou South,
                  near the village of Zogota (the "Zogota Mining Concession")8;


          (ii)    A mining and infrastructure agreement dated 16 December 2009 entered into
                  by the Claimants with the Republic of Guinea regarding largely (though not
                  exclusively) the rights and obligations arising from the Zogota Mining
                  Concession (the "Base Convention")9;


          (iii)   A prospecting permit granted to BSGR Guinea over an area referred to as
                  Simandou Blocks 1 and 2 (covering an area of 369 square kilometres in the
                  prefecture of Kérouané) granted on 9 December 2008, giving rise to (i) an
                  exclusive right to prospect for iron ore and (ii) a right to develop and operate
8
    Ordinance No.003/PRG/CNDD/SGG/2010 dated 19 March 2010 (Exhibit C-6).
9
    Exhibit C-1.


                                                  8
 19-11845-shl      Doc 24-15       Filed 06/21/19 Entered 06/21/19 15:57:11           Exhibit 8
                                          Pg 10 of 69



               the area (by way of operating permit or mining concession) upon completion
               of a feasibility study (the "Blocks 1 and 2 Permit")10.


15.     Those and other vested rights were expropriated by the Republic of Guinea,
        principally by means of three executive orders: (i) a Presidential Order dated 17 April
        2014 terminating the Zogota Mining Concession11, (ii) a Ministerial Order dated 18
        April 2014 terminating the Blocks 1 and 2 Permit12 and (iii) a Ministerial Order dated
        23 April 2014 terminating the Base Convention.13 The effect of these acts of
        expropriation was to strip BSGR Guinea of all of its relevant assets. Thus, as a further
        consequence, BSGR Guernsey’s 100% shareholding in BSGR Guinea, which
        represented a valuable investment made by BSGR Guernsey in Guinea, was similarly
        expropriated.

16.     The expropriation of those rights was without justification and the Claimants are
        entitled to be compensated (and to the other relief claimed herein) for the loss of those
        vested rights.


17.     The purported justification for this unlawful expropriation was given in a report of a
        committee (the “Technical Committee”) dated 21 March 2014 (the "Technical
        Committee Report").14        The Technical Committee had been established by the
        current President, Mr Alpha Condé, to investigate allegations of corruption against the
        BSGR group. The Report recommended the withdrawal of the vested rights identified
        above on the putative basis that those rights had allegedly been obtained by
        corruption. In particular, the Technical Committee Report incorrectly alleged that the
        BSGR group had obtained the rights enumerated above by bribing Ms Mamadie
        Touré, the alleged fourth wife of a former President (General Lansana Conté).
        General Conté was the President of Guinea from 5 April 1984 until his death on 22
        December 2008.


18.     However, the process adopted by the Technical Committee when investigating the
        allegations made against the BSGR group and in producing its report was
10
   Decree No 2008/4980/MMG/SGG dated 9 December 2008 (Exhibit C-7).
11
   Decree D 2014/098/PRG/SGG dated 17 April 2014 (Exhibit C-8).
12
   Decree No. A 2014/1204/MMG/SGG dated 18 April 2014 (Exhibit C-9).
13
   Decree No. A 2014/1206/MMG/SGG dated 23 April 2014 (Exhibit C-10).
14
   Technical Committee Report dated 21 March 2014 (Exhibit C-11).


                                                  9
19-11845-shl     Doc 24-15     Filed 06/21/19 Entered 06/21/19 15:57:11            Exhibit 8
                                      Pg 11 of 69



      fundamentally flawed and involved a violation of both Guinean and international
      standards of due process. Further, and in any event, the allegations made by the
      Technical Committee and its putative “recommendations” were and are demonstrably
      false and provided no basis whatsoever for the expropriation that took place in April
      2014.


19.   What is more, at the time of the entry into the Base Convention on 16 December 2009
      and the granting of the Zogota Mining Concession on 19 March 2010, President
      Conté had been dead for over a year and Ms Touré (who was not in any case his
      fourth wife) was living in Sierra Leone, having fled following a military coup by
      Captain Moussa Dadis Camara. Ms Touré had no possible influence at that (or any
      other) time.


20.   As regards the Blocks 1 and 2 Permit granted on 9 December 2008, there was
      similarly no credible evidence put forward by the Technical Committee to support its
      allegation that this was obtained by corruption, and it is demonstrably untrue.


21.   Even if one goes further back in time (as the Technical Committee purported to do in
      its Report) to the granting of earlier mining rights to the BSGR group (known as the
      Simandou North Permits and the Simandou South Permits), there is no substance at
      all to the Technical Committee’s allegations.


22.   Guinea’s conduct in or around April 2014 resulted in the expropriation, without
      compensation, of the Claimants' investments in Guinea, including their very
      substantial and valuable mining and infrastructure rights and the valuable investments
      that BSGR Guernsey had made in Guinea via its 100% shareholding in BSGR
      Guinea.


23.   The Claimants have therefore brought this arbitration in order to obtain protection
      from and compensation for Guinea’s unlawful conduct, and in particular for the
      violation of its duties and obligations under (i) the Guinean Investment Code, (ii) the
      Guinean Mining Code, (iii) the BOT Act, (iv) the Base Convention and (v)
      international law. The Claimants have suffered and continue to suffer very significant




                                             10
19-11845-shl     Doc 24-15       Filed 06/21/19 Entered 06/21/19 15:57:11           Exhibit 8
                                        Pg 12 of 69



      losses as a result of Guinea’s
                            G        unllawful cond
                                                  duct. In these proceediings, the Cllaimants
      therefore seeek all availlable relief iin respect of
                                                        o that unlaw
                                                                   wful conducct.


3.2   The geograaphical areeas in questtion




24.   The mininng rights and
                         a   agreem
                                  ments in qu
                                            uestion in this arbitraation coverred two
      geographical areas in particular:
                            p


      (i)    “Sim
                mandou No        Simandou South” sh
                        orth and S                hown in thhe map ab
                                                                    bove as
             Sim
               mandou-Soutth Zogota. T
                                     This includeed (in Simandou Southh) an area on
                                                                                  n Mount
             Youunon, near the villagee of Zogotta which became knoown as the Zogota
             Projject; and


      (ii)   An area referreed to hereinn as “Siman        ks 1 and 2”” shown in the map
                                                  ndou Block
             abovve as Block
                           k 1 and Blocck 2.




                                               11
 19-11845-shl         Doc 24-15      Filed 06/21/19 Entered 06/21/19 15:57:11       Exhibit 8
                                            Pg 13 of 69



3.3       The Guinean opportunity


25.       By 2005, the BSGR group had assembled a significant and diverse portfolio of mining
          and metal assets and, in Africa, had invested in South Africa, Sierra Leone, Zambia
          and the DRC. It had developed a reputation as an ambitious and accomplished
          investor in the African natural resources market.


26.       BSGR learned that large iron ore resources were thought to exist in the Simandou
          region of Guinea. However, no survey had ever identified the precise locations of
          these deposits.


27.       BSGR, through its subsidiary BSGR Guinea BVI, set about preparing its application
          for prospecting permits over areas of Simandou North and Simandou South.
          Prospecting permits (also known as research permits or exploration permits) conferred
          on the holder the exclusive right to conduct exploratory (i.e. prospecting) work over
          the area they covered. They did not confer a right to mine any deposits which were
          discovered. The application process was governed by Guinea’s 1995 Mining Code.


28.       On 6 February 2006 the then Minister of Mines, Dr Ahmed Tidiane Souaré, issued
          two ministerial orders:


          (i)     The first order granted BSGR Guinea BVI four prospecting permits covering
                  2047 square kilometers in the prefectures of Beyla, Macenta, Nzérékoré and
                  Yomou (the “Simandou South Permits”)15;


          (ii)    The second order granted BSGR Guinea BVI three prospecting permits
                  covering 1286 square kilometers in the prefecture of Kérouané (the
                  “Simandou North Permits”)16.


29.       On 20 February 2006 the BSGR group, through its BVI entity, entered into a
          Memorandum of Understanding with Guinea, which set out the framework for the


15
     Decree No. 2006/706/MMG/SGG dated 6 February 2006 (Exhibit C-12).
16
     Decree No. 2006/707/MMG/SGG dated 6 February 2006 (Exhibit C-13).


                                                   12
 19-11845-shl          Doc 24-15       Filed 06/21/19 Entered 06/21/19 15:57:11                  Exhibit 8
                                              Pg 14 of 69



           parties’ co-operation (the “MOU”).17 The BSGR group committed to carrying out a
           Feasibility Study within 30 months of the date on which the prospecting permits were
           granted. The Feasibility Study was to include a detailed analysis of the infrastructures
           required, including communication networks, export facilities and the supply of
           electricity. Guinea, in turn, undertook to grant BSGR a mining concession within six
           months of the completion of the Feasibility Study, provided that BSGR had complied
           with the relevant regulations of the Mining Code.


3.4        Investment in Simandou North and Simandou South


30.        BSGR then began to plan its exploration programme. In November 2006, BSGR
           Guinea was established as a local company in Guinea and a 100% subsidiary of
           BSGR Guernsey. All its activities were conducted out of the company office in
           Quartier Minière, Conakry.


31.        An exploration camp was established in Kérouané in late 2006 and geological
           mapping and drilling activities were commenced in Simandou North. Several
           contractors were engaged, including (i) MSA Geological Consultants, a well-known
           South African company, to conduct detailed field mapping and (ii) Fugro Airborne
           Surveys (Pty) Limited to conduct airborne geophysical surveys of the areas covered
           by its prospecting permits.


32.        Initial fieldwork in 2007 in Simandou South resulted in the discovery of an iron ore
           deposit on Mount Younon, near the village of Zogota. This became known as the
           Zogota Project. Consequently, it was decided to cease exploration work in Simandou
           North (as the initial drilling results were not encouraging) and to move the staff and
           equipment onto the Zogota Project. A second exploration camp was established in
           N’Zérékoré (about an hour and a half’s drive from Zogota).


33.        Foraco (a French drilling company) and another company, Geoprospects Ltd, were
           contracted to carry out the drilling activities in Zogota. An additional camp was set up

17
      Memorandum of Understanding between the Republic of Guinea and BSG Resources (Guinea) Limited
     (incorporated in the British Virgin Islands and the predecessor of BSGR Guernsey) dated 20 February 2006
     (Exhibit C-14).


                                                      13
 19-11845-shl         Doc 24-15       Filed 06/21/19 Entered 06/21/19 15:57:11        Exhibit 8
                                             Pg 15 of 69



           in Simandou South, much closer to the drilling sites, in order to expedite progress on
           the Zogota Project.


34.        Foraco’s and Geoprospects’ work continued through 2008 and 2009 and a total of 180
           holes and 16,173 metres were drilled. In accordance with the Mining Code and the
           terms of the relevant permits, monthly activity reports were submitted to the CPDM
           throughout this period and the BSGR group worked towards the completion of a
           Feasibility Study in respect of the Zogota Project.


3.5        Application for and grant of Blocks 1 and 2 Permit


35.        On 28 July 2008, the Republic of Guinea withdrew the mining rights on Simandou
           Blocks 1 to 4 from Rio Tinto's subsidiary Simfer S.A ("Simfer").18 These areas
           therefore became available to other interested mining companies, including BSGR.


36.        On 5 August 2008, BSGR Guinea submitted an application for a prospecting permit in
           respect of Simandou Blocks 1, 2 and 3. At least two other companies (AfriCanada
           and a Chinese company) also submitted applications.


37.        On 9 December 2008, the Minister of Mines at the time, Dr Loucény Nabé, issued a
           decree granting BSGR Guinea a prospecting permit over Simandou Blocks 1 and 2,
           covering an area of 369 square kilometres in the prefecture of Kérouané (the "Blocks
           1 and 2 Permit")19.


38.        The validity of the Blocks 1 and 2 Permit, issued by Minister of Mines Nabé under the
           presidency of the deceased General Lansana Conté, was confirmed by the regime that
           succeeded General Conté, i.e. by President Captain Camara and his Minister of Mines
           Mr Thiam:


           (i)     on 21 January 2009 BSGR Guinea applied to renew the Simandou North
                   Permits and Simandou South Permits. 50% of each of Simandou South and


18
     Withdrawal decision D/2008/041/PRG/SGG dated 28 July 2008 (Exhibit C-15).
19
     Exhibit C-7.


                                                     14
 19-11845-shl       Doc 24-15       Filed 06/21/19 Entered 06/21/19 15:57:11                  Exhibit 8
                                           Pg 16 of 69



                Simandou North was retroceded, as required by the Mining Code. The renewal
                of these permits was granted by Minister Thiam on 10 June 2009. 20


        (ii)    on 5 May 2009, Minister Thiam issued a certificate confirming the validity of
                the Blocks 1 and 2 Permit. BSGR Guinea therefore commenced work on its
                drilling programme for Blocks 1 and 2 in May 2009. 21


3.6     The Base Convention and the Zogota Mining Concession


39.     Meanwhile, BSGR and the Claimants continued to work towards the completion of
        the Feasibility Study in respect of the Zogota Project. After much hard work, the
        Feasibility Study was completed and submitted to the CPDM on 16 November 2009.22
        Running to some 450 pages, it demonstrated the existence of a commercially
        operational iron ore deposit at Zogota. It was the first such Feasibility Study ever to
        be submitted to the CPDM.


40.     The CPDM conducted an initial review of the Feasibility Study and recommended to
        the Ministry of Mines that BSGR and its subsidiaries be invited to commence
        negotiations for a mining and infrastructure agreement. On 1 December 2009 Minister
        Thiam established a Commission to conduct these negotiations.23


41.     The Commission consisted of 20 members from numerous governmental departments,
        the Central Bank and the National Company of Mining Infrastructure. Mr Avidan and
        Mr Struik led the negotiations on behalf of BSGR. The Commission met every day
        from around 9am to 6pm, and met with BSGR on several of those days. BSGR paid
        for the catering during these negotiations and also paid each member of the
        Commission a daily allowance, in line with standard practice.


42.     It was very important to the BSGR group to obtain permission from Guinea to export
        iron ore through Liberia. Given the proximity of the Zogota Project to the Liberian
20
    Decree No. A 2009/1327/PR/MMEH/SGG dated 10 June 2009 (Exhibit C-16).
21
    Certificate of Validity of Permit dated 5 May 2009 (Exhibit C-17).
22
    Letter from BSGR Guinea to the Government of Guinea enclosing Feasibility Study dated 16 November 2009
   (Exhibit C-18).
23
    Decree No. A 2009/3466/PRG/SGG/MMEH dated 1 December 2009 (Exhibit C-19).


                                                   15
19-11845-shl      Doc 24-15    Filed 06/21/19 Entered 06/21/19 15:57:11            Exhibit 8
                                      Pg 17 of 69



      border, and the existence of rail and port infrastructure in Liberia, the project’s
      economic viability depended upon the ability to export the iron ore mined at Zogota
      from Liberia, rather than from Guinea. The exportation of iron ore from Zogota
      through Liberia added an important infrastructure component to the deal with Guinea.
      This component included inter alia (i) the construction of a 102 km heavy cargo
      railway between the mine in Zogota and the village of Sanniquellie on the border with
      Liberia (the "Sanniquellie railway"), (ii) the rehabilitation of the existing cargo
      railway between Sanniquellie and the port of Buchanan on the Liberian coast and (iii)
      the rehabilitation of the port of Buchanan. In addition, BSGR agreed to reconstruct the
      600 km passenger and light cargo railway between Conakry and Kankan (the “Trans-
      Guinean railway”). The details of this infrastructure agreement formed part of the
      negotiations of the Base Convention.


43.   In return for also granting the right to export through Liberia the iron ore from Blocks
      1 and 2 (should a mining concession later be granted for those areas), BSGR also
      agreed to extend the Trans-Guinean railway with another 200 km, to the city of
      Kérouané. To be able to export the expected additional 30 million tons of iron ore
      from Blocks 1 and 2, additional infrastructure works were also agreed, including (i)
      the construction of a heavy cargo railway between Blocks 1 and 2 and Sanniquellie,
      (ii) the construction of a second heavy cargo railway between Sanniquellie and the
      port of Buchanan and (iii) the construction of a new deep-sea port southeast of
      Buchanan.


44.   The Base Convention was signed on 16 December 2009. It constituted a “mining
      agreement” for the purposes of the Mining Code and "BOT agreement" for the
      purposes of the BOT Act. The Base Convention defined the rights and obligations of
      the respective parties thereto and the conditions on which BSGR's mines would be
      operated. In the words of Article 11 of the Mining Code, it was a “guarantee to the
      mine title holder that these conditions will remain unvaried”. It also specified the
      terms on which BSGR Guinea was entitled to operate within the Zogota Mining
      Concession, including with regard to commercial production of iron ore and its sale.


45.   The Base Convention also spelt out the scale of the investments to be made by the
      BSGR group, over two “phases”, and which included, in Phase I, the building of (i) an


                                             16
 19-11845-shl          Doc 24-15     Filed 06/21/19 Entered 06/21/19 15:57:11           Exhibit 8
                                            Pg 18 of 69



           open cast iron ore mine at Zogota; (ii) the construction of the Sanniquellie railway;
           (iii) the reconstruction of 50% of the Trans-Guinean railway; and (iv) the construction
           of an industrial area at Zogota. In Phase II, BSGR was required to (v) construct a new
           railway from Blocks 1 and 2 to Sanniquellie; (vi) construct a second railway between
           Sanniquellie and Buchanan in Liberia; (vii) develop a new port southeast of Buchanan
           and (viii) complete the rehabilitation of the Trans-Guinean railway between Conakry
           and Kankan and (ix) extend the Trans-Guinean railway from Kankan to Kérouané.


46.        BSGR Guinea was also required to submit a Feasibility Study in respect of Blocks 1
           and 2 within 24 months of the date of signature of the Base Convention. The
           conclusions and terms of the Feasibility Study would facilitate the negotiations for the
           grant of a mining concession over Blocks 1 and 2. By Articles 11 and 12 of the Base
           Convention, the BSGR group, and BSGR Guinea in particular, undertook to invest
           billions of dollars in inter alia the construction of the Zogota mine and the Trans-
           Guinean railway.


47.        On 19 March 2010, Guinea’s new President, General Sékouba Konaté:


           (i)      ratified the Base Convention by Presidential Decree;24 and


           (ii)     granted BSGR Guinea a mining concession in relation to the Zogota deposit
                    (an area of 1,024 square kilometres within Simandou South), in accordance
                    with Article 8 of the Base Convention.25


3.7        Joint Venture with Vale


48.        The award of the Blocks 1 and 2 Permit had dramatically increased the size of the iron
           ore project in Guinea, and the investment needed to sustain it had increased
           correspondingly. Thus, the BSGR group began to look for a joint venture partner in
           April 2009.




24
     Exhibit C-6.
25
     Exhibit C-1.


                                                  17
 19-11845-shl          Doc 24-15      Filed 06/21/19 Entered 06/21/19 15:57:11               Exhibit 8
                                             Pg 19 of 69



49.        After a number of prospective partners were deemed unsuitable, the BSGR group
           eventually entered into negotiations with Vale in February 2010 regarding the creation
           of a joint venture and in particular, the potential sale to Vale of a stake in BSGR
           Guernsey.


50.        On 19 March 2010 Minister Thiam wrote to Vale, stating that the Government of
           Guinea welcomed the proposed joint venture and assuring Vale that BSGR held legal
           rights through a duly obtained mining concession.26


51.        On 16 April 2010, BSGR informed the Ministry of Mines that negotiations regarding
           a joint venture with Vale were taking place. BSGR explained that “the intention is
           that the Joint Venture will involve the purchase by Vale of a share of 51% in BSG
           Resources (Guinea) Limited and, consequently, an indirect share in BSG Resources
           (Guinea) SARL”. The letter explained that although no formal approval was required
           under the terms of the Mining Code or the Base Convention, both BSGR and Vale
           agreed that the obtaining of such approval for the implementation of the joint venture
           was an important element in its success.


52.        The Ministry of Mines confirmed, by countersigning BSGR’s letter on the same day,
           that it had no objection to the proposed joint venture and specifically the acquisition
           of a 51% share of the share capital of BSG Resources (Guinea) Limited.27

53.        During this time the parties negotiated the detailed terms of a Framework Agreement
           and a Shareholders’ Agreement, which were signed on 30 April 2010. This involved
           the purchase by Vale of a 51% stake in BSGR Guernsey. Vale agreed to pay a total of
           USD 2.5 billion for the stake, of which USD 500 million was paid immediately and
           the USD 2 billion balance was to be paid as and when contractually agreed milestones
           had been met.


54.        BSGR Guernsey was renamed “VBG – Vale BSGR (Guinea) Guernsey” and its
           subsidiaries were also renamed to reflect the joint venture.


26
     Letter from Mahmoud Thiam to Vale dated 19 March 2010 (Exhibit C-20).
27
     Letter from BSGR to Minister of Mines Mahmoud Thiam dated 16 April 2010 with endorsement (Exhibit C-
     21).


                                                    18
 19-11845-shl        Doc 24-15     Filed 06/21/19 Entered 06/21/19 15:57:11                Exhibit 8
                                          Pg 20 of 69



55.     On 14 June 2010 the Guinean Court of First Instance in Conakry formally registered
        “VBG – Vale BSGR Guinea” as the new name of BSGR Guinea. However, as noted
        earlier, each company remained as the same corporate entity and, for consistency each
        will continue to be referred to herein as BSGR Guernsey and BSGR Guinea
        respectively.


3.8     Further investments in relation to Zogota and Blocks 1 and 2


56.     At first, the BSGR group and its joint venture partner Vale were able to perform their
        obligations under the Base Convention and the Blocks 1 and 2 Permit without
        obstruction and work progressed quickly.


57.     On 2 July 2010, Minister Thiam directed the Claimants to commence work on the
        feasibility study in respect of Sanniquellie railway.28         On the same day, Minister
        Thiam also directed to commence work on the feasibility study for the Trans-Guinean
        railway.29


58.     On 25 October 2010 BSGR notified the Ministry of Mines that the name of BSGR
        Guinea had been changed. On 1 November 2010 Minister Thiam acknowledged the
        change and “wish[ed] the new company great success”. 30


59.     On 22 November 2010, Ministry of Mines Thiam authorized BSGR Guinea to
        commence work on the first 40 km of the Trans-Guinean railway.31 Following this
        authorisation, the construction of the first 9km started and studies were commissioned
        for the following 330 km sections.


60.     Further activities included the completion of further social and environmental studies
        as well as the construction of camps, maintenance and paving access roads.




28
   Order of Service No. 0685/MMG/CAB dated 2 July 2010 (Exhibit C-22).
29
   Notice to Proceed from Ministry of Mines and Ministry of Transport dated 2 July 2010 (Exhibit C-23).
30
   Letter from BSGR to Ministry of Mines dated 25 October 2010 (Exhibit C-24).
31
    Letter from Ministry of Mines and Ministry of Transport to VBG Vale BSGR-Guinea dated 22 November
   2010 (Exhibit C-25).


                                                  19
 19-11845-shl            Doc 24-15      Filed 06/21/19 Entered 06/21/19 15:57:11          Exhibit 8
                                               Pg 21 of 69



61.        After much hard work, on 14 September 2011 BSGR and its joint venture partner
           submitted a Feasibility Study in respect of Simandou Blocks 1 and 2, just three years
           after BSGR had been granted a prospecting permit in those areas.32 This was a very
           impressive accomplishment and stood in contrast to Simfer S.A. (a subsidiary of Rio
           Tinto and which was the prior holder of a mining concession in those areas) which
           had failed to produce a feasibility study at all (and to date still have not produced such
           a study). The Feasibility Study demonstrated the existence of commercially
           operational deposits within Simandou Blocks 1 and 2. In accordance with its rights
           under Article 10 of the Blocks 1 and 2 Permit, Article 26 of the Mining Code and
           Article 10.2 of the Base Convention, BSGR Guinea applied for a mining concession
           to be issued.


3.9        The election of Alpha Condé and the campaign against the Claimants


62.        President Alpha Condé was confirmed as the new President of Guinea by the Supreme
           Court on 3 December 2010. This followed a challenge to the election result on the
           basis of fraud in some electoral districts. The Claimants' troubles began shortly
           thereafter.


63.        On 8 February 2011, the Claimants' local counsel and others met with President
           Condé and three members of the Ministry of Transportation. At that meeting President
           Condé and the Minister of Transportation, Ahmed Tidiane Traoré, made their position
           clear:


           (i)      President Condé refused to sign the Protocole d’Accord regarding the
                    rehabilitation of the Trans-Guinean Railway. President Condé stated that he
                    would not sign any final document before a new Mining Code was issued and
                    there was an agreement regarding the time and cost of the initiative;


           (ii)     President Condé stated that he would claim 50% of the money that BSGR
                    received from Vale under the joint venture agreement. He commented that, “it




32
     Feasibility Study dated 14 September 2011 (Exhibit C-26).


                                                       20
 19-11845-shl          Doc 24-15        Filed 06/21/19 Entered 06/21/19 15:57:11               Exhibit 8
                                               Pg 22 of 69



                    is inconceivable that people get rich thanks to assets that should belong to the
                    Guinean people”;


           (iii)    Under a new Mining Code, the Government would get 20% free carry with the
                    option to buy (at market value) an additional 15% of all mining projects in the
                    country;


           (iv)     All deals signed before the accession of President Condé’s government which
                    did not privilege the interests of the Guinean people would be revised and their
                    terms amended; and


           (v)      Minister Traoré noted that the USD 1 billion that had been committed to the
                    rehabilitation of the Trans-Guinean railway may not be sufficient, and that
                    BSGR might have to pay the difference, from the money it owed Guinea from
                    the sale of its rights and concessions to Vale.


64.        The new Government’s intention to extort money from the Claimants was clear.
           What followed can best be described as a campaign against the BSGR group and the
           Claimants fought both on the ground in Guinea and in the international press and
           which culminated, in April 2014, in the forcible (and predetermined) taking by
           executive decree of the valuable mining and other rights which the BSGR group and
           the Claimants had obtained by dint of their hard work and expertise, as outlined
           above.


65.        On 10 February 2011 the legal adviser to the Ministry of Mines, Momo Sakho, issued
           a document entitled “Policy Information for the Guinean Mining Sector”, essentially
           announcing a shake-up of current mining practices and the intention of the State to
           take profit from all phases of mining activity.33


66.        At two meetings in early February 2011, President Condé demanded a sum of USD
           1.25 billion from BSGR to be paid to him. He further threatened to halt the building
           of the Trans-Guinean railway and withdraw the consent to exporting iron ore through


33
     Policy Information for the Guinean Mining Sector dated 11 February 2011 (Exhibit C-27).


                                                       21
 19-11845-shl          Doc 24-15        Filed 06/21/19 Entered 06/21/19 15:57:11         Exhibit 8
                                               Pg 23 of 69



           Liberia. The demands were made on the wholly unjustified basis that Guinea ought to
           be entitled to share in the monies the BSGR group had received from Vale for
           participating in the joint venture. President Condé thought that BSGR had received a
           sum of USD 2.5 billion from Vale up front for the joint venture (the actual figure was
           USD 500 million). He wrongly considered that it was appropriate in such
           circumstances that he (or Guinea) ought to receive 50% of the monies received by
           BSGR pursuant to that joint venture.


67.        Unsurprisingly, President Condé's demands were rejected by both BSGR and Vale.
           There was simply no basis whatsoever for Guinea to demand any such payment; or
           for BSGR to pay it - particularly in circumstances where (i) Guinea had been aware of
           and had consented to the terms of the joint venture; and (ii) BSGR and its subsidiaries
           had obtained its rights in full compliance with the Mining Code.


68.        However, the fact that the President was himself prepared to make this demand for
           payment is significant. It demonstrates that, from the outset, the new government was
           - from the top down - prepared to make unlawful demands and threats against the
           BSGR group which had nothing to do with the group’s performance or conduct in
           Guinea; but everything to do with the value extracted from its investments.


69.        Moreover, not only was the President prepared to make threats, but he was also
           prepared to carry them out. In an effort to explain the background to the joint venture,
           the BSGR group wrote to the President on 14 March 2011 setting out the benefits that
           the group's investments would have for Guinea and the reasons behind seeking
           external investment from a joint venture partner.34


70.        Guinea did not respond to this letter. Rather, it subsequently began an unjustified
           investigation into BSGR and its subsidiaries. Its unlawful interference with BSGR, its
           subsidiaries and their individual and collective investments, was clearly linked to the
           refusal to accede to President Condé’s unjustified demands for payment.




34
     Letter from BSGR to the President of Guinea dated 14 March 2011 (Exhibit C-28).


                                                       22
 19-11845-shl       Doc 24-15       Filed 06/21/19 Entered 06/21/19 15:57:11                  Exhibit 8
                                           Pg 24 of 69



71.     According to the whistle-blower website Mediapart, the subsequent investigations
        into BSGR were directly linked to its refusal to accede to President Condé’s demands
        for payment:


                “The Steinmetz Group is certainly in trouble since it refused to put its
                hand in its pocket to preserve its rights in Simandou. Rio Tinto, which
                still owns half (but originally owned it in its entirety), has agreed to pay
                an additional 700 million dollars. It was when BSGR refused, that
                investigations into its dealings began.”35

72.     For example, thereafter:


        (i)     On 4 March 2011 the Financial Times reported a senior official from the
                Ministry of Mines saying “All contracts will be reviewed and reworked by the
                beginning of the second half of this year… The government will become a
                minority shareholder in all mining contracts”; 36


        (ii)    On 8 April 2011, the Ministry of Transportation wrongfully halted all work on
                the ground in respect of the Trans-Guinean railway and informed BSGR
                Guinea that the completion of the railway would be put out to tender;37


        (iii)   On 9 September 2011 a new mining code was introduced and duly came into
                force (“the 2011 Mining Code”);


        (iv)    On 4 October 2011 the Ministry of Mines wrongfully issued a notice to stop
                all of BSGR Guinea’s works in Guinea, bizarrely claiming that they had been
                initiated “without authorisation” or by a company of which it was unaware
                named “VALE”;38


        (v)     On 31 October 2011, the Ministry of Mines acknowledged receipt of the
                Feasibility Study in respect of Blocks 1 and 2 (submitted on 14 September


35
   Mediapart "Guinea, mining paradise that makes the world's mouth water" dated 7 October 2013 (Exhibit C-
   29).
36
   Financial Times "Guinea to review mining licence" dated 4 March 2011 (Exhibit C-30).
37
   Stop Notice from Ministry of Transport dated 8 April 2011 (Exhibit C-31).
38
   Stop Notice from Ministry of Mines dated 4 October 2011 (Exhibit C-32).


                                                   23
 19-11845-shl       Doc 24-15      Filed 06/21/19 Entered 06/21/19 15:57:11                Exhibit 8
                                          Pg 25 of 69



                2011). However, notwithstanding (a) that clear notice had been provided to the
                Ministry of Mines regarding the joint venture between Vale and BSGR; (b) the
                Ministry’s own formal acknowledgment of this (e.g. on 16 April 2010 and 1
                November 2010) and (c) the Conakry Court of Appeal Order of 14 June 2010,
                the Ministry inexplicably stated that it did not recognize the entity which had
                carried out the Feasibility Study;39 and


        (vi)    On 17 November 2011 the Ministry of Mines wrongfully repeated its earlier
                unlawful notice to stop the works. In the same document, the Ministry of
                Mines began to make substantial, detailed and unjustified inquires of the
                Claimants.40


73.     Despite the significant disruption that this caused to its activities, the BSGR group
        responded to those queries in detail. In a letter to the Minister of Mines dated 28
        November 2011, BSGR explained its activities in Guinea and its partnership with
        Vale and provided access to a data room containing documents supporting that
        explanation.41


74.     On 19 January 2012 the Ministry of Mines wrote again to BSGR, to complain that it
        had delayed submitting its Feasibility Study on Zogota, despite the fact that the
        original Feasibility Study had been submitted to the Ministry of Mines in November
        2009 and was available in the data room.42 Nevertheless, in an attempt to co-operate,
        BSGR agreed to provide the Feasibility Study again, in hard copy.


75.     On 3 February 2012 BSGR’s lawyers, Skadden Arps and Veil Jourde, submitted to
        the Ministry of Mines four copies of 15 lever arch files comprising 50,000 pages
        confirming the legality of BSGR Guinea’s vested rights in Zogota and Blocks 1 and 2.
        This was despite the fact that Guinea had already been kept fully abreast of the joint
        venture agreement. For example, ten hard copies of the complete Zogota Feasibility
        Study had already been handed over to the CPDM and the Ministry of Mines in


39
   Letter from Ministry of Mines dated 31 October 2011 (Exhibit C-33).
40
   Letter from Ministry of Mines to VBG Vale-BSGR dated 17 November 2011 (Exhibit C-34).
41
   Letter from BSGR to Ministry of Mines dated 28 November 2011 (Exhibit C-35).
42
   Letter from Ministry of Mines to BSGR dated 19 January 2012 (Exhibit C-36).


                                                  24
 19-11845-shl        Doc 24-15       Filed 06/21/19 Entered 06/21/19 15:57:11        Exhibit 8
                                            Pg 26 of 69



        November 2009. Moreover, and notwithstanding that Guinea’s requests fell outside of
        any audit and inspection rights afforded by inter alia the Mining Code and the Base
        Convention, the BSGR group had provided all relevant documents to Guinea in
        electronic copy in the data room.


76.     However, notwithstanding the co-operation which BSGR sought to achieve with the
        Government, it continued to face disruption to its activities in Simandou, leading it to
        conclude that the objective of the State was to expropriate its assets.


77.     Accordingly, on 28 February 2012, BSGR complained about this interference. It
        wrote to President Condé, raising its many concerns and calling for the President’s
        personal intervention to “take every possible measure to remove the obstacles”
        faced.43 This request was rebuffed: Mohamed Lamine Fofana, the Minister of Mines,
        replied on 20 March 2012, and accused BSGR of attempting to “establish privileged
        communication links” by writing directly to the President.


3.10    The Technical Committee “investigation".


78.     Instead of assisting the BSGR group, Guinea did the precise opposite: on 26 March
        2012 a National Mining Commission (“NMC”) was established by Presidential
        decree. The NMC was granted the power to examine “the extension, renewal, lease
        and cancellation applications for mining titles on the basis of the provisions of the
        [2011] Mining Code”.44


79.     This was shortly followed by a further Presidential decree, dated 29 March 2012,
        dividing the responsibilities of the NMC between two sub-committees: 45


        i)       the Strategic Committee, which was given responsibility for political and
                 strategic issues related to the overall review programme for Mining Permits
                 and Conventions; and



43
   Letter from BSGR to President of Guinea dated 28 February 2012 (Exhibit C-37).
44
   Decree D/2012/041/PRG/SGG dated 26 March 2012 (Exhibit C-38).
45
   Decree D/2012/045/PRG/SGG dated 29 March 2012 (Exhibit C-39).


                                                    25
 19-11845-shl          Doc 24-15       Filed 06/21/19 Entered 06/21/19 15:57:11                  Exhibit 8
                                              Pg 27 of 69



           ii)     the Technical Committee, which was described as “the operational arm of the
                   [NMC] concerning the overall continuation, redevelopment or withdrawal [of
                   mining rights]”. It was responsible for daily activities related to analyses of
                   Mining Permits and Conventions.


80.        On 11 October 2012, Guinea stated that it would not grant BSGR Guinea a right to
           export the iron ore originating from Simandou Blocks 1 and 2 through Liberia.46
           Guinea gave no justification for the decision, which was a material breach of the Base
           Convention. In addition, the Feasibility Study had made it clear that the export of ore
           via Liberia was central to the economic and technical viability of the project.


81.        On 30 October 2012, the Technical Committee wrote to BSGR Guinea (the
           "Allegations Letter”).47 In that letter, the Technical Committee wrongfully accused
           the BSGR group of obtaining mining titles by corruption (but without providing
           disclosure of any of the evidence relied upon). The Technical Committee wrongfully
           alleged in particular that (i) BSGR Guinea had failed to co-operate with previous
           requests for information; (ii) the joint venture with Vale was illegal and (iii) that
           BSGR Guinea had obtained its mining rights by corruption.


82.        Each of the allegations made by the Technical Committee was (and is) demonstrably
           wrong. For the avoidance of doubt, each and every allegation against the Claimants
           and the BSGR group as recorded on 30 October 2012 is emphatically denied.


83.        That letter also outlined a procedure for a “Program of Review of Mining Titles and
           Agreements” which was “intended to detect any irregularities and make these titles
           and agreements consistent with the provisions of the Mining Code of 2011”.
           However, the procedure adopted by the Technical Committee (and by Guinea in
           general) was both (i) unlawful under Guinean law and/or international law; and (ii)
           devoid of either procedural and/or substantive fairness. As such, not only was the
           process of investigation of the spurious allegations against BSGR entirely flawed, the
           eventual “recommendations” made by the Technical Committee itself were unsafe,
           wrong, and cannot be given any weight.

46
     Letter from Government of Guinea to Ricardo Saad of Vale dated 11 October 2012 (Exhibit C-40).
47
     Letter from Technical Committee to BSGR dated 30 October 2012 (Exhibit C-41).


                                                       26
 19-11845-shl          Doc 24-15      Filed 06/21/19 Entered 06/21/19 15:57:11            Exhibit 8
                                             Pg 28 of 69




84.        From this stage, the campaign against the BSGR group gathered momentum. The
           Allegations Letter itself stated that:


                   "The CTRTCM intends to maintain the strict confidentiality of this letter
                   as well as the allegations appearing in it and the procedures that will
                   follow. Nevertheless, any final decision or action by the Government as
                   well as any explication of said decision or action will be made public
                   upon completion. You are hereby requested to respect this confidentiality
                   and avoid any public comments regarding this procedure until its
                   conclusion. Failure to do so will be grounds for the CTRTCM to take any
                   measure deemed appropriate.”

85.        Despite this, on 3 November 2012, Tom Burgis of the Financial Times published an
           article based on the contents of the Allegations Letter. It was clear that the author had
           seen the Allegations Letter before it had even been provided to BSGR or to Mahmoud
           Thiam, who was implicated in the letter.48


86.        BSGR responded to the Allegations Letter on 26 December 2012.49 In the following
           months, BSGR made multiple requests to the Technical Committee for disclosure of
           the evidence that it purportedly relied upon.       It was not until 7 May 2013, over six
           months after the date of the Allegations Letter, that the Technical Committee first
           provided BSGR with an (obviously incomplete) handful of documents.


3.11       The end game


87.        The Technical Committee review ran in parallel with a campaign waged by Guinea in
           the local and international press which sought to prejudice BSGR’s case.          It also
           evidenced that the process itself had been pre-judged and that it was directed towards
           the specific goal of ousting BSGR. This was apparent even prior to the
           commencement of the review. For example, on 7 February 2012, the Minister of
           Mines, Mohamed Fofana, stated during the Investing in African Mining Indaba
           conference in Cape Town that BSGR “didn’t follow the law” in reaching a deal with
           Vale.


48
     Financial Times article dated 3 November 2012 (Exhibit C-42).
49
     Letter from BSGR to Technical Committee dated 26 December 2012 (Exhibit C-43).


                                                     27
19-11845-shl     Doc 24-15     Filed 06/21/19 Entered 06/21/19 15:57:11            Exhibit 8
                                      Pg 29 of 69



88.   This prejudicial treatment continued and intensified after the Allegations Letter. By
      way of example:


      (i)     In March 2013, Mr Avidan, the President of BSGR, had been declared persona
              non grata in Guinea. He received no formal notice of this.


      (ii)    In April 2013, two BSGR employees in Guinea (Mr Bangoura and Mr Touré)
              were imprisoned without charge and held in appalling conditions.             Mr
              Bangoura was a security agent and Mr Touré was Director of External
              Relations. As identified in the evidence that Mr James Libson of Mishcon de
              Reya LLP gave to the High Court in England, they were subjected to
              numerous human rights violations committed by Guinea, including the ordeal
              of being held in prison for seven months without charge (before they were
              released on bail) during which they were held in appalling conditions.


      (iii)   On 14 June 2013, President Alpha Condé was interviewed at Chatham House
              during a question and answer session entitled "Guinea in Transition: Reform,
              Resources and Regional Relations". In response to a question about declaring
              BSGR's President, Asher Avidan, a persona non grata, Alpha Condé accused
              BSGR of playing "a role in some of the political turmoil faced in Guinea at
              the moment" and, notwithstanding a hollow reference to remaining "respectful
              of the principle of innocent until proven guilty", commented that "soon there
              should be some revelations that will allow more openness into the matter".


      (iv)    On 17 June 2013, in an interview with President Condé for the UK Channel
              Four News, BSGR was described as Condé's "bête noire". President Condé
              added that "I don’t see how this deal [the granting of rights to BSGR] is of any
              benefit to Guinea".


      (v)     On 21 October 2013, Tom Burgis of the Financial Times reported that, "in his
              clearest statement of intent to date, Mr Condé declared in a speech at the start




                                             28
 19-11845-shl          Doc 24-15       Filed 06/21/19 Entered 06/21/19 15:57:11          Exhibit 8
                                              Pg 30 of 69



                   of October that his government had “started a battle to recover our mines
                   which were acquired fraudulently.”50


89.        Against the above background, Guinea’s intention to strip the Claimants of their
           mining and infrastructure rights had become clear. But any lingering doubts were
           removed by the public views of President Condé during an interview on 4 November
           2013, in which he stated that:


                   "We are currently engaged in an extremely difficult battle, which you are
                   following, since the international press has been publishing it. This is our
                   battle to retrieve our wealth….I'm not fighting to retrieve this wealth for
                   me; I'm fighting to retrieve this wealth for Guinea.

                   Every Guinean patriot should make this his own fight.

                   All people who are willing to fight with me to ensure that the riches of
                   Guinea serve the people of Guinea, are people I'm ready to work
                   with……. This Technical Committee is responsible for the review of the
                   contract and makes proposals. We expect the Technical Commission to
                   make proposals to the committee that I chair. We will make a decision
                   based on the proposition that will be made by the Commission
                   concerning the modules 1 and 2. It is very important that the world
                   realizes that it is a scandal that someone may supposedly pay a few
                   hundred million, and can make up to 5 billion on the back of the Guinean
                   people. I believe that this is now something known worldwide."51

90.        Although not explicitly named, it is plain that the “contract” under review was the
           Base Convention. The emotive language and the invocation of a patriotic call to arms
           – that too before having even seen the Technical Committee's recommendations –
           made it perfectly clear that President Condé had already decided that BSGR Guinea’s
           mining rights and infrastructure had been removed. As he stated: “We [the committee
           which he chairs] will make a decision”.


91.        It should be noted that other mining companies were not subject to the same review
           process. For example, on 22 April 2011, Rio Tinto announced that it and its subsidiary
           (Simfer) had entered into a “Settlement Agreement” with Guinea which “secure[d]
           Rio Tinto’s mining title in Guinea”. The agreement related to Blocks 3 and 4 of

50
     Financial Times article dated 21 October 2013 (Exhibit C-44).
51
     Transcript of interview with Alpha Condé dated 4 November 2013 (Exhibit C-45).


                                                      29
 19-11845-shl         Doc 24-15        Filed 06/21/19 Entered 06/21/19 15:57:11                       Exhibit 8
                                              Pg 31 of 69



         Simandou, in respect of which Rio Tinto maintained prospecting permits. In return
         for the “resolution of all outstanding issues and finalisation of new investment
         agreement terms” Simfer had agreed to pay USD 700 million to Guinea. In addition,
         the key terms of the Settlement Agreement included the grant to Guinea (at no cost) of
         a 15% stake in the project, with the right to take up a further 20% stake.52 Similarly,
         in or around March 2013 it appears that RusAl agreed to make a payment to Guinea
         of around USD 832 million which, according to a press report from that time, “will
         reassure RusAl about its future both with regards resuming operations at the Friguia
         refinery and conserving its rights on the part of the giant Dian Dian bauxite deposit”
         in a deal which “brings to mind the $700 million that Rio Tinto laid out in 2011 in an
         out-of-court settlement with Conakry in order to maintain its rights on Simandou.”
         Similarly, it appears that Sable Mining Africa was granted lucrative mining rights by
         Guinea, including the right to export through Liberia.


92.      Throughout the process before the Technical Committee, BSGR complained about the
         lack of due process and apparent prejudice being shown to the company, including by
         reference to bringing ICSID proceedings. These complaints were not heeded.


3.12     Expropriation of the Claimants’ investments in Guinea


93.      Against that background, it was unsurprising when on 21 March 2014, the Technical
         Committee recommended to the Strategic Committee that it propose to the Minister of
         Mines inter alia (i) the withdrawal of the Blocks 1 & 2 Permit; (ii) the withdrawal of
         the Zogota Mining Concession and (iii) the cancellation of the Base Convention.53


94.      The Technical Committee made this recommendation on the alleged basis (which is
         emphatically denied) that BSGR and/or BSGR Guernsey and/or BSGR Guinea had
         allegedly obtained those rights by corruption and other unlawful means. It stated that:

52
    Rio Tinto Press Release, "Rio Tinto and Government of Guinea sign new agreement for Simandou iron ore
   project" dated 22 April 2011 (Exhibit C-46).
53
    The Technical Committee further recommended that (iv) BSGR Guinea be enjoined to “communicate to the
   services of the Ministry of Mines all studies, reports, data, results samples etc. that would have been realized
   or obtained in the mining operations of VBG in Guinea” and (v) BSGR Guinea and members of the BSGR
   group be excluded “from the proceedings of reattribution of the titles and agreement subject to this
   recommendation”.



                                                        30
 19-11845-shl         Doc 24-15      Filed 06/21/19 Entered 06/21/19 15:57:11            Exhibit 8
                                            Pg 32 of 69




                   “There is a series of precise and concurring indications that establish
                   with sufficient certainty the existence of corrupt practices tarnishing the
                   granting of mining titles and the mining agreement in question to BSGR;

                   […] Such corrupt practices nullify the mining titles and the mining
                   agreement currently held by VBG”

95.     On 2 April 2014, the Strategic Committee issued its opinion to President Condé and
        the Minister of Mines and Geology, concurring with the Technical Committee's
        recommendation.


96.     On 17 April 2014, President Condé issued a Presidential Order terminating the Zogota
        Mining Concession which stated that “due to the fraudulent nature of the conditions
        of its enactment, Decree D/2010 […] dated March 19, 2010, granting BSG Resources
        (Guinea) Limited the mining concession for the zone known as Zogota […] is
        revoked.”54


97.     On 18 April 2014, the Minister of Mines issued a Ministerial Order terminating the
        Blocks 1 and 2 Permit which stated that “due to the fraudulent nature of the
        conditions of its enactment, Ministerial Order […] granting to BSGR Guinea Limited
        the mining exploration permit for Simandou blocks 1 & 2 encompassing a surface
        area of 369 km2 in the Kérouané Prefecture […] is revoked.”55


98.     On 23 April 2014, the Minister of Mines issued a Ministerial Order terminating the
        Base       Convention     which    stated        that   "as   a   consequence   of   Decree
        D/2014/098/PRG/SGG of April 17, 2014 concerning the revocation of Decree […]
        dated March 19, 2010, granting a mining concession to BSG Resources (Guinea)
        Limited, the cancellation of the agreement entered into on December 16, 2009,
        between the Republic of Guinea and the companies BSG Resources (Guinea) Limited
        and BSG Resources (Guinea) Sarl for mining the Zogota/ N’Zérékoré iron ore
        deposits is certified.”56



54
   Exhibit C-8.
55
   Exhibit C-9.
56
   Exhibit C-10.


                                                    31
 19-11845-shl          Doc 24-15       Filed 06/21/19 Entered 06/21/19 15:57:11          Exhibit 8
                                              Pg 33 of 69



99.        On 24 April 2014, the Government of Guinea informed the Claimants of the
           termination of the Base Convention, the Zogota Mining Concession and the Blocks 1
           and 2 Permit, resulting in the expropriation of their mining and infrastructure rights,
           without any compensation having been paid or even offered.57


100.       These actions of Guinea, which individually and collectively resulted in the unlawful
           revocation and/or termination of the Claimants' mining and infrastructure rights,
           including (i) the Zogota Mining Concession, (ii) the Blocks 1 and 2 Permit, and (iii)
           the Base Convention, will collectively be referred to herein as “the Measures”.


101.       As a result of the Measures, the Claimants were illegitimately stripped of their
           investments in Guinea, including the very significant mining and infrastructure rights
           which they had lawfully and painstakingly accumulated (as described above). As a
           further consequence, Guinea removed and deprived BSGR Guinea of all of its
           relevant assets. This in turn resulted in the permanent and substantial deprivation of
           the value of BSGR Guernsey’s 100% shareholding in BSGR Guinea, and thus the
           expropriation of that valuable investment.

102.       Moreover, as a yet further consequence of the Measures, the Government of Guinea
           illegitimately retained the benefit of the investments made and/or work done and/or
           services performed in Guinea to its benefit, including inter alia the Feasibility Studies
           that had been completed on the Trans-Guinean railway and on Blocks 1 and 2; the
           works that had been undertaken at Zogota (including building villages and roads for
           employees, environmental studies and construction of the mines); and the works that
           had been undertaken on the various railways. Guinea has to date provided no
           compensation in respect of these valuable rights investments.


3.13       The Measures were politically motivated


103.       The Claimants do not need to provide any explanation for the true motives behind
           Guinea’s conduct in order to succeed in their claims in this arbitration. For example, it
           is enough that they establish that Guinea has expropriated their rights without


57
     Letter from Government of Guinea to BSGR dated 24 April 2014 (Exhibit C-47).


                                                      32
 19-11845-shl          Doc 24-15      Filed 06/21/19 Entered 06/21/19 15:57:11              Exhibit 8
                                             Pg 34 of 69



           providing compensation. They do not need to go on to identify (let alone prove) the
           reasons as to why Guinea wanted to expropriate those rights.


104.       However, the facts enumerated above demonstrate that there was a determined
           campaign of harassment waged by Guinea against the BSGR group and the
           Claimants; and that, contrary to the impression which Guinea sought to give, this
           campaign had nothing to do with the merits of the investments made by the BSGR
           group in Guinea or its conduct. What has now emerged is a substantial body of
           evidence which indicates that there was, in fact, an ulterior motive behind this
           campaign and the imposition of the Measures. This motive illuminates Guinea’s
           conduct and clearly demonstrates that its complaints about the BSGR group were a
           mere fig leaf to distract from the true purpose behind the campaign which resulted in
           the Measures.


105.       The true explanation for Guinea’s actions is that the mining and infrastructure rights
           which were validly held by the Claimants, and of which they were stripped in April
           2014, had been promised by President Condé before his election, to other outside
           interests. Those interests fulfilled their side of the illicit bargain by assisting President
           Condé in coming to power. Once he was in power, he fulfilled his side of the bargain
           by stripping the BSGR group of its rights.


106.       The evidence is set out in full in the statement Dag Cramer made to the English High
           Court in respect of BSGR's judicial review application (the "Cramer Judicial
           Review statement").58 In summary, the available evidence suggests that, unbeknown
           to BSGR, in early 2010, the then Presidential candidate Alpha Condé entered into a
           series of secret and unlawful agreements pursuant to which he would be provided with
           funds and logistical support to rig the upcoming election, in exchange for providing
           those supports with rights in the country's mines, including Simandou.


107.       More specifically, the evidence strongly indicates that the election was rigged,
           resulting in a huge swing in Alpha Condé's favour from 18% of the vote in the first
           round of the election to 52% in the second round, securing victory. Funds were


58
     Dag Cramer Judicial Review Witness Statement dated 25 November 2014 (Exhibit C-48).


                                                     33
19-11845-shl      Doc 24-15     Filed 06/21/19 Entered 06/21/19 15:57:11             Exhibit 8
                                       Pg 35 of 69



       transferred to Alpha Condé by way of a recorded loan of USD 25 million and further
       unrecorded transfers believed to be "much much more" to support this process.


108.   In light of this, President Condé attempted to reward his backers. For example, he
       entered into an agreement known as the Palladino Contract, pursuant to which the
       provider of a USD 25 million loan in funding for his election was put in a position
       where it could become entitled to a 30% share in the assets of SOGUIPAMI, the state
       mining company.      Similarly, he promised Sable Mining Africa valuable mining
       concessions in return for providing logistical and financial assistance during the
       election. Accordingly, it was necessary for President Condé to nationalise or
       expropriate assets to fulfil these illicit deals. The actions taken against the BSGR
       group must be viewed against this background.


109.   Moreover, the treatment of the BSGR group by Guinea contrasted strikingly with the
       treatment of (i) Rio Tinto, which in return for a payment of USD 700 million to
       Guinea and the granting of a 15% stake in its mines was excused from the entire
       review process; (ii) RusAl, which similarly agreed to make a payment to Guinea of
       USD 836 million; and (iii) Sable Mining Africa, which was granted lucrative mining
       rights by Guinea, including the right to export through Liberia.


110.   This difference in treatment has raised suspicions that the deal with Sable Mining
       Africa was a cover to reward it for financial and logistical assistance provided to
       President Condé during his election campaign and to Sable's director, Aboubacar
       Sampil, who is implicated in the rigging of the election and remains a close associate
       of President Condé's son. That the three companies were treated so differently from
       the BSGR group – which refused to make a payment to President Condé – is a further
       indication of the political motivation behind the prejudicial review of the BSGR
       group’s rights. Thus, far from obtaining its rights by corruption, as alleged, it was the
       BSGR group’s refusal to pay a bribe which ultimately led to the revocation of its
       rights.


111.   Furthermore, President Condé enlisted help from overseas supporters in order to cause
       BSGR maximum harm and prejudice. This extended to placing pressure upon the
       BSGR’s UK PR advisors to terminate BSGR’s retainer and the making and spreading


                                              34
19-11845-shl      Doc 24-15     Filed 06/21/19 Entered 06/21/19 15:57:11           Exhibit 8
                                       Pg 36 of 69



       of allegations that BSGR had repeatedly attempted to organise a coup d’état in
       Guinea. This has also led to the questioning without foundation of unconnected
       businessmen in Guinea and the US about their links with BSGR, purely on the basis
       that they share the same nationality as Mr Steinmetz.


112.   In summary, the withdrawal of the Claimants' mining and infrastructure rights was a
       political process orchestrated by President Condé for his own interests.


IV.    BREACHES OF THE BASE CONVENTION


4.1    Protections offered by the Base Convention


113.   The Base Convention provided the Claimants individually and/or collectively with a
       number of important protections, including in particular those identified below.


114.   By virtue of Article 4(ii), Guinea undertook to grant the Claimants facilities and
       guarantees to facilitate the carrying out of the Project (as defined in the Base
       Convention), including the construction of the mines and the railways.


115.   By virtue of Article 7, Guinea undertook to comply with the terms and conditions of
       the Base Convention and to act in good faith in the fulfilment of its obligations
       thereunder throughout the period of the agreement.


116.   By virtue of Article 8, Guinea undertook to execute the Zogota Mining Concession in
       accordance with the provisions of the Mining Code and the Base Convention.


117.   By virtue of Article 14.2(a), Guinea undertook to provide BSGR Guinea with the
       authorisation required to construct the railway to export the iron ore.


118.   By virtue of Article 22.1, Guinea promised that BSGR Guinea and/or (on a proper
       construction and as relevant) BSGR Guernsey would enjoy the rights conferred upon
       them under (i) the Base Convention; (ii) the Mining Code and (iii) the Mining
       Concession.



                                              35
19-11845-shl      Doc 24-15       Filed 06/21/19 Entered 06/21/19 15:57:11               Exhibit 8
                                         Pg 37 of 69



119.   By virtue of Article 22.1(a) to Article 22.1(l), Guinea was obliged to protect the
       following rights (inter alia) of BSGR Guinea and/or (on a proper construction and as
       relevant) BSGR Guernsey:


       (i)     the exclusive right to carry out the Mining Operations (as defined in the Base
               Convention);

       (ii)    the right to freely arrange its assets and to organize the businesses as it sees fit;

       (iii)   the freedom to recruit and dismiss, in accordance with current legislation in the
               Republic of Guinea;

       (iv)    the free circulation in the Republic of Guinea of its staff, assets and products;

       (v)     the right to unrestricted importation of goods and services, including insurance
               and the funds required for the Mining Operations;

       (vi)    the freedom to export and to sell the Mining Produce from the Concession (as
               defined in the Base Convention) on the international and/or domestic market;

       (vii)   the right to transport or have transported the Mining Produce to a storage,
               processing or loading location;

       (viii) the right to benefit from any agreement entered into between the Government
               and other Governments to facilitate the transport of the Mining Produce over
               the territory of these Governments;

       (ix)    the freedom to set up in Guinea processing plants and iron ore processing;

       (x)     the right to acquire, use and operate any means of communication, and type of
               aircraft or other means of transport as well as the auxiliary facilities or
               equipment required for the Mining Operations;

       (xi)    the freedom to carry out large-scale sampling and attempts at processing the
               Mining Produce from the Concession in order to determine the mining
               potential; and




                                                 36
19-11845-shl      Doc 24-15      Filed 06/21/19 Entered 06/21/19 15:57:11             Exhibit 8
                                        Pg 38 of 69



       (xii)   the freedom to take, take out and export reasonable quantities, specimens or
               samples as part of the Prospecting Activities (as defined in the Base
               Convention).

120.   By virtue of Article 29, Guinea gave a number of warranties to BSGR Guinea and/or
       (on a proper construction and as relevant) BSGR Guernsey, including inter alia that:


       (i)     pursuant to paragraph c), prior to signature the Government satisfied itself that
               BSGR Guinea had all qualifications necessary under the Mining Code and that
               there was nothing to prevent the granting of a mining concession and the
               signature of the Base Convention;


       (ii)    pursuant to paragraph d), signature of the agreement and execution of its
               obligations was not in violation of any law, regulation, decree or order of any
               national or local authority or Guinean court;


       (iii)   pursuant to paragraph e), it would ensure that the administrative authorities
               provide all assistance necessary and provide all permits necessary for the
               Mining Operations (as defined) as stipulated in the applicable Guinean law;


       (iv)    it would facilitate all administrative steps and procedures by all appropriate
               means in accordance with Guinean law and provide all reasonable assistance
               needed for carrying out the Project and the Project Installations.


121.   By virtue of Article 31, Guinea was obliged in the event of an expropriation or
       nationalization of assets to pay fair and equitable compensation based on the market
       value of the Mining Operations at the date of the expropriation or nationalization.


122.   Under Article 32 of the Base Convention, Guinea warranted:


       (i)     pursuant to its first paragraph, that from the date of the grant of the Concession
               and throughout its full duration, the stabilization of Current Legislation (as
               referred to and defined in the Base Convention) and of all provisions stipulated
               in the Base Convention; and


                                               37
19-11845-shl       Doc 24-15     Filed 06/21/19 Entered 06/21/19 15:57:11             Exhibit 8
                                        Pg 39 of 69



       (ii)   pursuant to its fourth paragraph, that BSGR Guinea would benefit from any
              more favourable provision in a mining agreement Guinea entered into with
              another mining company carrying out similar activities.

123.   Under Article 36.2, Guinea promised that any cancellation of the Mining Concession
       would be “in accordance with the Mining Code”.


4.2    Summary of breaches of the Base Convention


124.   The Measures taken by Guinea as described above violated Guinea’s obligations
       under the Base Convention. In particular (but without limitation):


125.   In breach of its obligations under Article 4(ii), Guinea failed to grant and afford to the
       Claimants the facilities and guarantees to facilitate the carrying out of the Project (as
       defined).


126.   In breach of its obligations under Article 7, Guinea failed to comply with the terms
       and conditions of the Base Convention and/or to act in good faith in the fulfilment of
       its obligations thereunder throughout the period of the agreement.


127.   In breach of its obligations under Article 8, Guinea failed to ensure that the Mining
       Concession was executed in accordance with the provisions of the Mining Code and
       the Base Convention.


128.   In breach of its obligations under Article 14.2(a), Guinea did not provide the
       authorisation to construct the railway to export the iron ore.

129.   In breach of its obligations under Article 22.1, Guinea failed to ensure that the
       Claimants enjoyed the rights conferred upon each of them under (i) the Base
       Convention and/or (ii) the Mining Code and/or (iii) the Zogota Mining Concession.


130.   In breach of its obligations under Article 22.1(a) to Article 22.1(l) of the Base
       Convention, Guinea failed to guarantee and to afford to BSGR Guinea and/or BSGR
       Guernsey:


                                              38
19-11845-shl    Doc 24-15        Filed 06/21/19 Entered 06/21/19 15:57:11       Exhibit 8
                                        Pg 40 of 69



        (i)     the exclusive right to carry out the Mining Operations (as referred to and
                defined in the Base Convention);

        (ii)    the right to freely arrange its assets and to organize the businesses as it
                sees fit;

        (iii)   the freedom to recruit and dismiss, in accordance with current legislation
                in the Republic of Guinea;

        (iv)    the free circulation in the Republic of Guinea of its staff, assets and
                products;

        (v)     the right to unrestricted importation of goods and services, including
                insurance and the funds required for the Mining Operations;

        (vi)    the freedom to export and to sell the Mining Produce from the Concession
                (as referred to and defined in the Base Convention) on the international
                and/or domestic market;

        (vii)   the right to transport or have transported the Mining Produce to a storage,
                processing or loading location;

        (viii) the right to benefit from any agreement entered into between the
                Government and other Governments to facilitate the transport of the
                Mining Produce over the territory of these Governments;

        (ix)    the freedom to set up in Guinea processing plants and iron ore processing;

        (x)     the right to acquire, use and operate any means of communication, and
                type of aircraft or other means of transport as well as the auxiliary
                facilities or equipment required for the Mining Operations;

        (xi)    the freedom to carry out large-scale sampling and attempts at processing
                the Mining Produce from the Concession in order to determine the mining
                potential; and




                                             39
19-11845-shl           Doc 24-15     Filed 06/21/19 Entered 06/21/19 15:57:11           Exhibit 8
                                            Pg 41 of 69



               (xii)   the freedom to take, take out and export reasonable quantities, specimens
                       or samples as part of the Prospecting Activities (as referred to and defined
                       in the Base Convention).

131.   Further, Guinea breached its obligations under Article 29. In particular:

       (i)         in breach of Article 29(c), Guinea acted on the illegitimate and unlawful basis
                   that the grant of the Zogota Mining Concession and/or the signature of the
                   Base Convention was inappropriate and/or unjustified (despite having no
                   foundation for doing so);


       (ii)        in breach of Article 29(d), Guinea acted on the illegitimate and unlawful basis
                   that the signature of the agreement and/or the execution of its obligations was
                   in violation of law (despite having no foundation for doing so);


       (iii)       in breach of Article 29(e), Guinea failed to ensure that the administrative
                   authorities provided BSGR Guinea (and/or BSGR Guernsey) with all
                   assistance necessary and/or provided all permits necessary for the Mining
                   Operations (as defined) as stipulated in the applicable Guinean law; and


       (iv)        Guinea failed to facilitate all administrative steps and procedures by all
                   appropriate means in accordance with Guinean law and/or provide all
                   reasonable assistance needed for carrying out the Project.


132.   In breach of its obligations under Article 31, Guinea took measures of expropriation
       or nationalization against each of BSGR Guinea and BSGR Guernsey, and against
       their respective investments and/or assets (as described above), without payment of
       fair and equitable compensation based on the market value of the Mining Operations
       at the date of the expropriation or nationalization.


133.   In breach of its obligations under Article 32, Guinea failed to stabilize the Current
       Legislation and/or all provisions stipulated in the Base Convention in that inter alia it
       adopted measures, including by way of new legislation and/or laws, in order to take
       the Claimants’ respective assets. Pending document production, the Claimants


                                                  40
19-11845-shl      Doc 24-15      Filed 06/21/19 Entered 06/21/19 15:57:11             Exhibit 8
                                        Pg 42 of 69



       expressly reserve their right to rely on any more favourable provision in any mining
       agreement concluded at a later date, as referred to in Article 32 (fourth paragraph).
       The Claimants will require Guinea to disclose all mining agreements concluded
       following the Base Convention in order that they can properly enforce their rights
       under Article 32.


134.   In breach of Article 36.2, Guinea failed to cancel the Zogota Mining Concession in
       accordance with the Mining Code (or on any lawful basis whatsoever). For the
       avoidance of any doubt, the Claimants aver that there was in fact no legitimate basis
       for the withdrawal or revocation of the Zogota Mining Concession (whether pursuant
       to the Mining Code or any other instrument).

135.   The breaches of the Base Convention as set out above give rise to liability on the part
       of Guinea to each of BSGR Guernsey and BSGR Guinea, including for losses
       suffered by each of BSGR Guernsey and BSGR Guinea as a result of these breaches.
       Furthermore, by reason of the Republic of Guinea’s conduct and/or omissions to date
       and threatened conduct and/or omissions, each of BSGR Guernsey and BSGR Guinea
       have suffered and/or will suffer a significant or total loss in the value of all or part of
       their investments.


4.3    Reservation


136.   For the avoidance of doubt, the Claimants reserve the right to add to or modify each
       of the allegations of breach of the Base Convention, set out above.


V.     BREACHES OF THE INVESTMENT CODE


5.1    Protections offered by the Investment Code


137.   Article 1 of the Investment Code provides that it is:

              “intended to define the framework and conditions in which investments in
              Guinea are operated, the guarantees offered to investors, as well as the
              encouragment accorded to those who contribute significantly to the
              achievement of the priority economic and social development objectives”.


                                               41
19-11845-shl      Doc 24-15      Filed 06/21/19 Entered 06/21/19 15:57:11            Exhibit 8
                                        Pg 43 of 69



138.   By virtue of Article 5 of the Investment Code, Guinea was and is obliged:

       (i)    not to proceed to any expropriation or nationalization of investments carried
              out by individuals or corporations unless the measures taken are (i) for public
              purposes determined in accordance with the law and (ii) non-discriminatory;
              and

       (ii)   in the event of non-discriminatory expropriation or nationalization for public
              purposes determined in accordance with the law, to provide fair and adequate
              compensation according to principles of international law.

139.   By virtue of Article 6(1) of the Investment Code, Guinea was and is obliged to afford
       foreign nationals or companies the same treatment as Guinean nationals or companies
       as regards the applicable law and obligations relating to their activities.


140.   Article 30 of the Investment Code further provides that:

              “No law or regulation taking effect after the date of execution of the
              investment may restrict the guarantees referred to in the book 1 of this
              code regarding said investment. Similarly, no law or regulation taking
              effect after the effective date of approval may reduce or eliminate the
              benefits or impede the exercise of the rights that have been granted to the
              company and its investors”.

5.2    Summary of breaches of the Investment Code


141.   The Measures taken by Guinea as described above violate a number of Guinea’s
       obligations under the Investment Code.


142.   In breach of its obligations under Article 5 of the Investment Code, Guinea has taken
       measures of expropriation or nationalization against each of the Claimants and/or
       their investments (including inter alia the mining and infrastructure rights identified
       above; and/or the shareholding rights held by BSGR Guernsey in BSGR Guinea):

       (i)    for purposes other than public purposes and/or other than as provisioned by
              law; and/or

       (ii)   in a discriminatory fashion; and/or

                                               42
19-11845-shl      Doc 24-15       Filed 06/21/19 Entered 06/21/19 15:57:11            Exhibit 8
                                         Pg 44 of 69



       (iii)   without providing fair and/or adequate (or any) compensation for its measures
               of expropriation or nationalization.

143.   In breach of its obligations under Article 6 of the Investment Code, Guinea has failed
       to afford each of the Claimants and/or their investments (including inter alia their
       mining and infrastructure rights and/or (ii) the shareholding rights held by BSGR
       Guernsey in BSGR Guinea)) the same treatment as Guinean nationals or companies as
       regards the applicable law and obligations relating to their activities.


144.   In breach of its obligations under Article 30 of the Investment Code:

       (i)     Guinea failed to respect the benefits and guarantees to which the Claimants
               were entitled under inter alia Article 5 of the Investment Code;

       (ii)    Guinea failed to apply the 1995 Mining Code to the Claimants and/or their
               investments; and

       (iii)   Guinea purported to apply the 2011 Mining Code to the Claimants and/or their
               investments.


145.   The breaches of the Investment Code as set out above give rise to liability on the part
       of Guinea to each of the Claimants, including for losses suffered by each of the
       Claimants as a result of these breaches. Furthermore, by reason of Guinea’s conduct
       and/or omissions to date and threatened conduct and/or omissions, each of the
       Claimants have suffered and/or will suffer a significant or total loss in the value of all
       or part of its investments.


5.3    Reservation


146.   For the avoidance of doubt, the Claimants reserve the right to add to or modify each
       of the allegations of breach of the Investment Code, set out above.


VI.    BREACHES OF THE MINING CODE


6.1    Protections offered by the Mining Code


                                               43
19-11845-shl      Doc 24-15      Filed 06/21/19 Entered 06/21/19 15:57:11            Exhibit 8
                                        Pg 45 of 69




147.   By virtue of Article 11, Guinea was and is obliged to perform its obligations under
       any mining agreements entered into by Guinea.


148.   By virtue of Article 21, Guinea was and is obliged to guarantee to each of the
       Claimants:

       (i)     the right to dispose freely of their property and to organize their enterprise as
               they wish;

       (ii)    the freedom of hiring and firing, subject to prevailing laws and regulations;

       (iii)   unlimited access to raw materials;

       (iv)    the freedom of circulation of personnel and products within Guinea;

       (v)     the freedom to import goods and services and any necessary funds; and

       (vi)    the freedom to dispose of their products on international markets and to export
               and dispose of products in foreign markets.


149.   By virtue of Article 22, Guinea was and is obliged not to discriminate against each of
       the Claimants as compared with Guinean nationals.


150.   By virtue of Article 26, Guinea was and is obliged to recognize that the grant of an
       prospecting permit conferred on BSGR Guinea confers inter alia the exclusive right
       to prospect for iron ore and the exclusive right to an operating permit or mining
       concession for the deposits found within the prospecting site.


151.   By virtue of Article 41, Guinea was and is obliged to recognise that the grant of a
       concession conferred on BSGR Guinea confers inter alia the exclusive right to carry
       out all kinds of prospecting and development of deposits of mining substances.


152.   Finally, by virtue of Article 43, upon the filing of a feasibility study for Simandou
       Blocks 1 and 2, Guinea was obliged to negotiate a mining concession in order to
       determine the practical issues associated with the exploitation of Blocks 1 and 2.


                                              44
19-11845-shl      Doc 24-15      Filed 06/21/19 Entered 06/21/19 15:57:11            Exhibit 8
                                        Pg 46 of 69



6.2    Summary of breaches of the Mining Code


153.   The Measures taken by Guinea as described above violate a number of Guinea’s
       obligations under the Mining Code.


154.   In breach of Article 11, Guinea has failed to perform its obligations owed to each of
       BSGR Guernsey and BSGR Guinea under the Base Convention.


155.   In breach of Article 21, Guinea has failed to guarantee and to afford to each of BSGR
       Guernsey and BSGR Guinea:

       (i)     the right to dispose freely of their property and to organize their enterprise as
               they wish;

       (ii)    the freedom of hiring and firing, subject to prevailing laws and regulations;

       (iii)   unlimited access to raw materials;

       (iv)    the freedom of circulation of personnel and products within the Republic of
               Guinea;

       (v)     the freedom to import goods and services and any necessary funds; and

       (vi)    the freedom to dispose of their products on international markets and to export
               and dispose of products in foreign markets.


156.   In breach of Article 22, Guinea has discriminated against each of BSGR Guernsey
       and BSGR Guinea as compared with Guinean nationals.


157.   In breach of Article 26, Guinea failed to recognise and respect BSGR Guinea’s
       exclusive right to prospect for iron ore and its exclusive right to an operating permit
       or mining concession.


158.   In breach of Article 41, Guinea failed to recognise and respect BSGR Guinea’s
       exclusive right to carry out all kinds of prospecting and development of deposits of
       mining substances.

                                              45
19-11845-shl      Doc 24-15     Filed 06/21/19 Entered 06/21/19 15:57:11          Exhibit 8
                                       Pg 47 of 69




159.   In breach of Article 43, Guinea (i) ignored the Feasibility Study submitted by BSGR
       Guinea for Simandou Blocks 1 & 2 in September 2011; and (ii) failed to grant a
       mining concession. Furthermore, BSGR Guernsey and BSGR Guinea claim an
       indemnity pursuant to Article 44.


160.   The breaches of the Mining Code as set out above give rise to liability on the part of
       Guinea to each of BSGR Guernsey and BSGR Guinea, including for losses suffered
       by each of BSGR Guernsey and BSGR Guinea as a result of these breaches.
       Furthermore, by reason of Guinea’s conduct and/or omissions to date and threatened
       conduct and/or omissions, each of BSGR Guernsey and BSGR Guinea has suffered
       and/or will suffer a significant or total loss in the value of all or part of its
       investments.


6.3    Reservation


161.   For the avoidance of doubt, BSGR Guernsey and BSGR Guinea each reserve the right
       to add to or modify each of the allegations of breach of the Mining Code, set out
       above.


VII.   BREACHES OF THE BOT ACT


7.1    The Base Convention constitutes a BOT agreement


162.   The BOT Act was the relevant legislation operative in Guinea at the material time at
       which the Claimants obtained their infrastructure rights. The BOT Act addresses
       aspects of the financing, construction, operation, maintenance and transfer of
       development infrastructure projects, including mining infrastructures and transport
       infrastructures, such as railways and ports.


163.   Article 1.1 of the BOT Act defines a "BOT agreement" as "any operation of
       financing, construction, operation, maintenance, and potentially transfer of
       ownership of development infrastructures by the private sector, in all its different
       variants, as indicated in Article 1.4 below".

                                              46
19-11845-shl      Doc 24-15    Filed 06/21/19 Entered 06/21/19 15:57:11           Exhibit 8
                                      Pg 48 of 69




164.   Article 1.2 provides the following definition of "development infrastructures by the
       private sector":


              "Any infrastructure and development project normally financed and
              operated by the public sector, but which will be now fully or partially
              undertaken by the private sector, including but not limited to […] mining
              infrastructures, transport infrastructures such as roads, ports, railways
              and airports, power installations […] and free zones…" (emphasis
              added)

165.   Articles 1.3 to 1.11 of the BOT Act then lists a number of variants and contractual
       arrangements under which development infrastructures may be financed, constructed,
       operated, maintained and potentially transferred including Articles 1.3 and 1.4, which
       provide respectively:


       (i)    “Build-Operate-Transfer” (BOT): An agreement through which an investor
              takes on the financing and construction of a given infrastructure or
              development project, and its operation and maintenance. The            investor
              operates the infrastructure over a determined period during which it is
              authorized to receive fees, charges and miscellaneous costs from the user
              under user tariffs not exceeding the levels indicated in its bid or negotiated
              and included in the contract, to enable the investor to recover its investment
              and its costs of operation and maintenance of the project, including its profit
              margin. At the end of the initial predetermined period, which must not exceed
              the duration defined in Article 12 below, the investor transfers the
              infrastructure to the State, in its entirety and free of charge";

       (ii)   “Build-and-Transfer” (BT): an agreement through which an investor takes on
              the financing and construction of a given infrastructure or development
              project, and after its completion transfers it to the State, in exchange for
              reimbursement of the investment cost plus a reasonable profit margin, in
              accordance with a pre-established financing plan approved by the parties.
              This type of contract may be applied to any infrastructure construction or
              development project operation, including structures which, for strategic or
              security reasons, must be operated directly by the State or any entity
              designated by it".

166.   By virtue of the nature and duration of the rights granted to and obligations imposed
       on the Claimants by the Base Convention, the latter constitutes a "BOT agreement".




                                             47
19-11845-shl       Doc 24-15   Filed 06/21/19 Entered 06/21/19 15:57:11           Exhibit 8
                                      Pg 49 of 69



167.   The purpose of the Base Convention to set out the infrastructure arrangements
       between Guinea and the BSGR group was set out at the very beginning of the
       agreement. The preamble provides that:


              "Whereas in this framework the Republic of Guinea has informed the
              mining investors of […] the principle that the mining infrastructures
              (railway and port) located on the national territory belong to the
              Government as well as any new mining infrastructure that would be
              implemented;

              […] Whereas BSG Resources wishes to develop the areas at its disposal
              through the design, financing, development and construction in Guinea
              of a complex consisting of an iron ore mine and its dependencies (plants,
              storage areas, power stations, lodgings etc) and of a railway, with a
              nominal production capacity of 30 million ton a year of iron ore".

168.   Article 10(1) of the Base Convention detailed the development infrastructures that the
       BSGR group, and in particular BSGR Guinea, agreed to construct in relation to the
       Zogota operation:

              "The Company shall develop:

              a)    An open cast iron ore mine at Zogota in the prefecture of
                    N'Zérékoré;
              b)    An industrial area at Zogota that shall include:
                    • Storage and loading areas,
                    • Workshops,
                    • A railway line in Guinea 102 km long,
                    • A railway depot,
                    • Facilities and equipment,
                    • Electrical power station with output of ..... MW,
                    • Offices,
                    • A water treatment station,
                    • A residential area;
                    • A hospital for employees.
              c)    A port area in Buchanan, Republic of Liberia, which shall include:
                    •     Storage and loading areas,
                    •    Workshops,
                    •    Offices,
                    •    A residential area.
              d)    The Conakry-Kankan railway"

169.   Article 10(2) of the Base Convention detailed the development infrastructures that the
       BSGR group, and in particular BSGR Guinea, agreed to construct in relation to the
       operations in and around Blocks 1 and 2:
                                             48
19-11845-shl      Doc 24-15      Filed 06/21/19 Entered 06/21/19 15:57:11          Exhibit 8
                                        Pg 50 of 69




              "The Company will develop in this phase:

              -      Two iron ore mines,
              -      Industrial facilities and equipment,
              -      Suitable railway infrastructure required for removing the iron ore.
              -      A residential area at Kerouane,
              -      Extension of equipment and installations to the port of Buchanan".

170.   Articles 11 and 12 of the Base Convention detailed BSGR Guinea's financing
       obligations in relation to the infrastructure:

              "The Company undertakes to invest as part of this Agreement the sum of
              USD 2,542,000,000 to carry out the project, broken down as follows:

              Mines: USD 243,000,000
              Industrial facilities and equipment: USD 496,000,000
              Residential areas and hospital: USD 71,000,000
              Railway and rolling stock: USD 845,000,000
              Port: USD 463,000,000
              Contingency (20%): USD 424,000,000"

       and

              "The Company undertakes to rebuild this railway and will submit the
              feasibility study to the Government for approval. The cost of this
              reconstruction is budgeted at USD 1billion (1,000,000,000) plus 20% for
              contingencies. The Company undertakes to build 50% of this railway
              during the first phase of the project".

171.   Article 16.1.1 of the Base Convention set out the ownership structure of the
       Sanniquellie railway and BSGR Guinea's payment obligations:


              "It is expressly agreed that the Government shall be the owner of the
              railway irrespective of its method of financing. The railway line of 102
              km that will be constructed in Guinean territory outside of the
              Concession Perimeter shall be subject to a usage fee.

              The Company shall carry out the surveys, finance and construct the
              railway line and provide for its operation and maintenance. The
              Company shall allocate the agreed fees for use of the railway as a
              repayment for the investment it will have made.

              After complete repayment of the loans, the Company shall continue to
              provide maintenance of the railway and shall pay the Government fees

                                                49
19-11845-shl      Doc 24-15         Filed 06/21/19 Entered 06/21/19 15:57:11          Exhibit 8
                                           Pg 51 of 69



              for use of the railway. These fees shall be fixed according to the same
              principles as those used in similar infrastructure used under the same
              conditions in the Republic of Guinea"

172.   Article 16.2.1 of the Base Convention stipulated the development and maintenance of
       the other infrastructures:


              "Subject to compliance with the Applicable Law, the Company can build,
              use, improve and maintain any infrastructure, including roads, bridges,
              airfields, port or rail installations, and transport-related installations, as
              well as electrical power stations, telephone and other communications
              lines, pipelines, water pipes or other networks or installations necessary
              for the Mining Operations.

              At the Company's request, the Government and the Company must
              analyse such infrastructure or other requirements related to the Mining
              Operations, including but not limited to energy and transportation
              requirements with a view to entering into a fair agreement for the
              sharing of costs and profits from such infrastructure."

173.   The arrangements in relation to the Sanniquellie railway constituted a classic Build-
       Operate-Transfer agreement: the BSGR group, and in particular BSGR Guinea, was
       required to construct, finance, operate and maintain the railway and to pay a usage
       fee. Until BSGR Guinea had recouped its investment in the railway, it was allowed to
       set-off the investment against the usage fee. Once the investment was recouped,
       BSGR Guinea was required to pay the usage fee to Guinea. It was the parties'
       understanding to put the same mechanism in place in relation to all the other
       development infrastructures that the BSGR group would construct and finance, except
       for the Trans-Guinea railway.


174.   The arrangements in relation to the Trans-Guinean railway were different in the sense
       that the BSGR group only agreed to finance and construct the railway but not to
       operate and maintain it. Once the construction would be completed, BSGR would
       immediately transfer the railway to Guinea. The Trans-Guinean railway arrangement
       therefore constituted a "Build-Transfer" agreement, be it that Guinea was not
       required, contrary to what is provided in the classic definition of a classic Build-
       Transfer agreement, to reimburse BSGR's investment cost.




                                               50
19-11845-shl         Doc 24-15   Filed 06/21/19 Entered 06/21/19 15:57:11             Exhibit 8
                                        Pg 52 of 69



7.2    Protections offered by the BOT Act to the Claimants and their investments


175.   By virtue of Article 7.1, Guinea guaranteed inter alia the free and peaceable use of
       the investments made by the Claimants throughout the duration of the Concession.


176.   Pursuant to Article 7.2.2, Guinea guaranteed to provide all permits and all
       authorisations necessary to construct, operate and maintain the infrastructures to
       exercise the rights guaranteed by the BOT Act and the BOT agreement.


177.   By virtue of Article 7.2.7, Guinea guaranteed the Claimants that it would not
       expropriate the assets or capital that was the subject of the BOT Agreement.


178.   Under Article 7.2.12, Guinea guaranteed the investor adequate compensation in case
       the infrastructures were retroceded to the State before the agreed deadline.


7.3    Summary of breaches of the BOT Act


179.   The Measures and other conduct of Guinea described above violated a number of
       Guinea’s obligations under the BOT Act, including in particular as described below.


180.   In breach of Article 7.1, Guinea did not provide the Claimants (or either of them) with
       the free and peaceful usage of their mining and transportation infrastructures. In
       particular:


       (i)     the unlawful termination or revocation by Guinea of the Base Convention and
               the unlawful withdrawal or revocation of the Blocks 1 and 2 Permit and the
               Zogota Mining Concession in or around April 2014, violated the Claimants'
               right to the free and peaceful usage of the works they had undertaken at
               Zogota as described above;


       (ii)    by letter of 8 April 2011, the Minister of Transport wrongfully ordered BSGR
               Guinea to stop all the work on the ground in respect of the Trans-Guinean
               railway;


                                              51
19-11845-shl      Doc 24-15       Filed 06/21/19 Entered 06/21/19 15:57:11               Exhibit 8
                                         Pg 53 of 69




       (iii)   by letter of 4 October 2011, the Minister of Mines wrongfully ordered BSGR
               Guinea to stop all of its works in Guinea, including the construction of the
               Zogota mine and the construction of the Sanniquellie railway.


181.   In breach of Article 7.2.2, Guinea did not provide all the permits and authorizations
       necessary to exercise the rights guaranteed by the BOT Act and the Base Convention.
       In particular:


       (i)     by letter of 8 April 2011, the Minister of Transport wrongfully ordered BSGR
               Guinea to stop all the work on the ground in respect of the Trans-Guinean
               railway. BSGR Guinea was thus no longer authorized to work on the
               construction of the Trans-Guinean railway; and


       (ii)    by letter of 4 October 2011, the Minister of Mines wrongfully ordered BSGR
               Guinea to stop all of its works in Guinea, including the construction of the
               Zogota mine. BSGR Guinea was thus no longer authorized to work on the
               construction of a mine in Zogota and the construction of the Sanniquellie
               railway


182.   In breach of its obligations under Article 7.2.7, Guinea expropriated each of the
       Claimants' valuable investments and assets described above, including in particular (i)
       the mining and infrastructure rights and agreements identified above; and/or (ii) the
       shareholding rights held by BSGR Guernsey in BSGR Guinea.


183.   The breaches of the BOT Act as set out above give rise to liability on the part of
       Guinea to each of BSGR Guernsey and BSGR Guinea, including for losses suffered
       by each of BSGR Guernsey and BSGR Guinea as a result of these breaches.
       Furthermore, by reason of the Republic of Guinea’s conduct and/or omissions to date
       and threatened conduct and/or omissions, each of BSGR Guernsey and BSGR Guinea
       has suffered and/or will suffer a significant or total loss in the value of all or part of its
       investments.




                                                52
19-11845-shl        Doc 24-15      Filed 06/21/19 Entered 06/21/19 15:57:11         Exhibit 8
                                          Pg 54 of 69



7.4    Reservation


184.   For the avoidance of doubt, BSGR Guernsey and BSGR Guinea each reserve the right
       to add to or modify each of the allegations of breach of the BOT Act, set out above.


VIII. BREACHES OF INTERNATIONAL LAW


185.   Guinean law incorporates and/or applies customary international law. By way of
       example, Article 5 of the Investment Code refers to and applies “the rules and
       conventional practices of international law”. Furthermore, Article 21 of the Mining
       Code refers to and incorporates fundamental freedoms guaranteed “in accordance
       with international conventions”.


186.   Accordingly, Guinea was bound as a matter of Guinean law (which incorporates
       and/or applies customary international law) by the following principal obligations:


       (i)       not to expropriate the Claimants' rights and investments unless the taking was
                 for a public purpose, as provided by law, conducted in a non-discriminatory
                 manner and with compensation in return;


       (ii)      to prevent arbitrary conduct in relation to the Claimants' rights and
                 investments in Guinea;


       (iii)     to provide the Claimants with full protection and security;


       (iv)      to accord to BSGR fair and equitable treatment;


       (v)       to prevent a denial of justice; and


       (vi)      not to engage in an abuse of rights.


187.   For the reasons set out above, Guinea’s conduct amounted to a clear breach of each of
       those obligations owed to Claimants, and for which the Claimants are each entitled to
       relief.
                                                 53
19-11845-shl           Doc 24-15    Filed 06/21/19 Entered 06/21/19 15:57:11          Exhibit 8
                                           Pg 55 of 69



IX.    RELIEF SOUGHT BY THE CLAIMANTS


188.   The Claimants will be seeking all available relief, including (without limitation) an
       award:

       (1)      Declaring that Guinea’s termination of each of the Base Convention, the
                Zogota Mining Concession and the Blocks 1 and 2 Permit was illegal and
                unlawful;


       (2)      Declaring that Guinea’s expropriation of BSGR Guernsey’s shareholding in
                BSGR Guinea was illegal and unlawful;


       (3)      Declaring that Guinea unlawfully failed to ensure that the Claimants’ rights
                were protected in accordance with Guinean and/or international law;


       (4)      Ordering that Guinea forthwith:


                (i)     restore the Base Convention and observe the rights granted to BSGR
                        Guinea and to BSGR Guernsey under the Base Convention;


                (ii)    restore the Zogota Mining Concession and observe the rights granted to
                        BSGR Guinea under the Zogota Mining Concession;


                (iii) restore the Blocks 1 and 2 Permit and observe the rights granted to
                        BSGR Guinea under the Blocks 1 and 2 Permit;


                (iv) ensure that BSGR Guernsey’s and BSGR Guinea’s respective rights,
                        assets and investments are protected in accordance with Guinean and
                        international law;


                (v)     prevent BSGR Guernsey’s and BSGR Guinea’s respective rights, assets
                        and investments from being further subject to expropriation or to any
                        measure having similar effect;




                                                54
19-11845-shl      Doc 24-15   Filed 06/21/19 Entered 06/21/19 15:57:11           Exhibit 8
                                     Pg 56 of 69



           (vi) ensure that BSGR Guernsey and BSGR Guinea and their respective
                   investments are treated in a non-discriminatory manner;


           (vii) ensure that each of BSGR Guernsey and BSGR Guinea have:

                   a.   the right to dispose freely of their property and to organize their
                        enterprise as they wish;

                   b.   the freedom of hiring and firing, subject to prevailing laws and
                        regulations;

                   c.   unlimited access to raw materials;

                   d.   the freedom of circulation of personnel and products within the
                        Republic of Guinea;

                   e.   the freedom to import goods and services and any necessary funds;
                        and

                   f.   the freedom to dispose of their products on international markets
                        and to export and dispose of products in foreign markets.

     (5)   Ordering that Guinea:


           (i)     ensure that an accurate summary of the Award is published in the
                   Financial Times (in A3 size) within 30 days of the date of the Award and
                   at the expense of Guinea; and


           (ii)    submit the summary of the Award for approval to the Claimants 15 days
                   before publication. Failing an agreement between the Claimants and
                   Guinea on the text of the summary, the text of the summary will be
                   determined by the Tribunal.


     (6)   Ordering that Guinea provide prompt, adequate and effective compensation to
           the Claimants for Guinea’s unlawful conduct, described above, in an amount
           to be quantified during this arbitration, as compensation for the losses suffered



                                           55
19-11845-shl     Doc 24-15      Filed 06/21/19 Entered 06/21/19 15:57:11            Exhibit 8
                                       Pg 57 of 69



              to date and for any future losses suffered by BSGR Guernsey and/or BSGR
              Guinea;


       (7)    Ordering that Guinea provide prompt adequate and effective compensation
              and/or a quantum meruit in respect of the investments made and/or work done
              and/or services performed by the Claimants (or each of them), and for which
              Guinea has taken the benefit but (as yet) provided no compensation;


       (8)    Ordering that Guinea pay moral damages in the amount to be determined in
              the course of these proceedings;


       (9)    Ordering that Guinea pay interest on such sums and for such periods as the
              Tribunal deems appropriate;


       (10)   Ordering that Guinea pay the Claimants’ costs occasioned by this arbitration
              including, without limitation, arbitrators’ fees, administrative costs fixed by
              ICSID, the arbitrators’ expenses, the fees and expenses of any experts, and the
              legal costs incurred by the parties;

       (11)   Granting the Claimants all other relief that the Tribunal deems appropriate.


189.   Notwithstanding any future protection, Guinea must pay the Claimants (and each of
       them) compensation for the losses suffered to date; and Guinea remains liable for any
       future loss suffered by the Claimants (and each of them).


190.   The Claimants reserve the right to add to, modify and/or amend this Request for
       Arbitration in due course and to add to, modify and/or amend the relief sought,
       including by reference to any further steps of Guinea (or agencies or instrumentalities
       or entities for which Guinea is responsible) that affect the Claimants’ investments.


X.     ICSID JURISDICTION




                                              56
19-11845-shl      Doc 24-15      Filed 06/21/19 Entered 06/21/19 15:57:11         Exhibit 8
                                        Pg 58 of 69



191.   Four conditions must be met in order for ICSID to have jurisdiction over a dispute.
       Those conditions are set out in Article 25(1) of the ICSID Convention, which
       provides as follows:

              “The jurisdiction of the Centre shall extend to any legal dispute arising
              directly out of an investment, between a Contracting State (or any
              constituent subdivision or agency of a Contracting State designated to
              the Centre by that State) and a national of another Contracting State,
              which the parties to the dispute consent in writing to submit to the
              Centre. When the parties have given their consent, no party may with-
              draw its consent unilaterally”.

192.   Thus, the four conditions are: (1) the dispute must be “legal”; (2) it must be one
       “arising directly out of an investment”; (3) it must be “between a Contracting State
       and a national of another Contracting State”; and (4) the parties to the dispute must
       “consent in writing to submit [it] to the Centre”.


193.   The present dispute between the Claimants and Guinea fulfils each of these conditions
       for the reasons set out below.


10.1   This dispute is a legal dispute


194.   The subject matter of the present dispute is Guinea’s breaches of each of the
       applicable investment laws, the BOT Act and the Base Convention, including its
       illegal and continued expropriation of the Claimants' mining and infrastructure rights
       in Guinea without providing prompt, adequate and effective compensation.


195.   The dispute is clearly legal in nature because it concerns the existence or scope of
       each of the Claimants’ legal rights, and the nature and extent of the relief to be
       granted to the Claimants.


10.2   This dispute arises directly out of an investment


196.   As described above, this dispute principally concerns Guinea’s expropriation and
       maltreatment of the Claimants’ investments in Guinea, including in particular its
       unlawful withdrawal and/or termination of (i) the Blocks 1 and 2 Permit, (ii) the Base


                                              57
19-11845-shl       Doc 24-15     Filed 06/21/19 Entered 06/21/19 15:57:11         Exhibit 8
                                        Pg 59 of 69



       Convention and (iii) the Zogota Mining Concession, its expropriation of BSGR
       Guernsey’s shareholding in BSGR Guinea (each of which constituted a qualifying
       investment within the meaning of Article 25); and its consequent failure to comply
       with its obligations under (i) the Base Convention, (ii) the Investment Code (iii) the
       Mining Code; (iv) the BOT Act and (v) international law, in respect of each of those
       investments. Accordingly, it is clear that this condition is satisfied.


              a.     Mining Code


197.   As regards the Block 1 and 2 Permit, it constitutes a mining prospecting permit
       under Article 10 of the Mining Code. By virtue of Article 26 of the Mining Code, the
       holder of a prospecting permit is conferred the exclusive right to (i) prospect for
       mining substances for which the permit is issued and (ii) an operating permit or
       concession for deposits found within the prospecting site. Article 26 further provides
       that a prospecting permit confers a moveable, indivisible and non-assignable right on
       the permit holder.


198.   As regards the Zogota Mining Concession, it constitutes a mining concession under
       Article 10 of the Mining Code. By virtue of Article 41 of the Mining Code, a holder
       of a mining concession is conferred the exclusive right to carry out all kinds of
       prospecting and development of the mining deposits for which the concession is
       granted. The Article further provides that a mining concession requires "sizable works
       and investments" and confers an immoveable, divisible and assignable right on the
       concession holder. Article 3 of the Mining Code expressly provides that the right to
       extract substances pursuant to an operating title - such as a mining concession - is a
       species of property.


199.   As regards the Base Convention, it constitutes a mining agreement under Article 11
       of the Mining Code which provides that such agreements "define the rights and
       obligations of the respective parties and set out the legal, financial tax and social
       condition which govern operation for the duration of the agreement". The Article
       further provides that a mining agreement "constitutes a guarantee to the mine title
       holder that these conditions will remain unvaried".



                                               58
19-11845-shl       Doc 24-15       Filed 06/21/19 Entered 06/21/19 15:57:11            Exhibit 8
                                          Pg 60 of 69



200.   Article 184 of the Mining Code refers to holders of mining titles and mining
       agreements as "mining investors".


201.   In other words, where holders of mining rights or mining agreements are considered
       to be "investors", the mining rights and agreements that they are holding must be
       considered "investments". Furthermore, the Claimants' analysis follows the orthodox
       approach in investment treaty cases. Numerous investment treaty cases have
       recognised that a mining title constitutes an “investment” in the host state.


              b.     Investment Code


202.   Whilst the Investment Code does not define the term "investor" or "investment", there
       can be no doubt that the Claimants are "investors" and their mining titles and mining
       agreements are "investments".


203.   Firstly, Book 1 of the Investment Code is entitled "General conditions of investment
       and guarantees to investors". It contains Article's 2 to 7. Article 2 provides that "any
       person is free to undertake a commercial, industrial, mining, agricultural or services
       activity in the territory of the Republic of Guinea, in compliance with the applicable
       laws and regulations of the Republic".


204.   In other words, any person, natural or legal, that undertakes mining activities in
       Guinea is considered to be an "investor" and the mining activities are considered to be
       "investments".


205.   Secondly, Part A of the preamble to the Investment Code entitled "General conditions
       of investment" provides that "to promote investment in Guinea, a very liberal
       [Investment] Code has been adopted in 1987 by Decree No. 001/PRG/87" (emphasis
       added).     This Code is still in place today. Taking into account the very liberal
       approach to investments in the Investment Code and without any indications to the
       contrary in the Investment Code, mining rights and mining agreements such as the
       Blocks 1 and 2 Permit, the Base Convention and the Zogota Mining Concession
       constitute "investments".




                                                59
19-11845-shl       Doc 24-15    Filed 06/21/19 Entered 06/21/19 15:57:11             Exhibit 8
                                       Pg 61 of 69



206.   Thirdly, Part A of the preamble to the Investment Code lists the following
       fundamental principles which apply (subject to reciprocity) to investments:


              -     the freedom to do business for any person meeting the legal
                    conditions, without any discrimination of whatever nature;
              -     The equal treatment between natural and legal persons and
                    Guineans;
              -     The freedom to transfer funds […]
              -     The equality between the public and the private sector;
              -     The protection of rights acquired;
              -     The freedom for all foreigners to conduct economic activities in
                    Guinea without the obligation of an association with a Guinean"
                    (emphasis added)


207.   The fact that the protection of "rights acquired" is a fundamental principle of the
       Investment Code establishes that the rights themselves, such as the Blocks 1 and 2
       Permit, the Base Convention and the Zogota Mining Concession, constitute
       "investments".


              c.    BOT Act


208.   Whilst the BOT Act does not contain a definition of "investment", Article 1.13 does
       define an "investor" as "one or more legal entities, Guinean or foreign, concession
       holders of one or more structures belonging to a complex that they have constructed
       or rehabilitated at their cost in accordance with the terms of a BOT Agreement signed
       with the State".


209.   As indicated earlier, by virtue of the Base Convention which qualifies as a BOT
       agreement, BSGR Guinea and BSGR Guernsey hold concessions over the mines and
       railways (inter alia) that they undertook to construct, finance, operate and maintain.
       Therefore, the Claimants are "investors" under the BOT Act and the infrastructures
       that they were constructing, until the Measures were implemented by the Government
       of Guinea, qualify as "investments".



                                              60
19-11845-shl       Doc 24-15    Filed 06/21/19 Entered 06/21/19 15:57:11        Exhibit 8
                                       Pg 62 of 69



              d.     Base Convention


210.   Whilst the Base Convention does not contain a definition of "investment", Article 1
       does define "the Investor" as "BSG Resources (Guinea) Limited, company under the
       law of Guernsey, with registered office in Guernsey". The Government of Guinea
       thus considered at least BSGR Guernsey to be an "investor". The rights and
       obligations that BSGR Guernsey undertook by signing the Base Convention must
       therefore be considered to constitute an "investment".


10.3   This dispute is between a contracting state and a national of another contracting
       state


211.   The present dispute is between BSGR Guernsey and BSGR Guinea, as Claimants, and
       Guinea as Respondent.


212.   Guinea signed the ICSID Convention on 27 August 1968 and deposited instruments
       of ratification on 4 November 1968. The ICSID Convention entered into force in the
       Republic of Guinea on 4 December 1968.


213.   As for BSGR Guernsey, it is a company registered under the laws of the Bailiwick of
       Guernsey on 10 February 2009 with the registration number 50001.          Guernsey
       constitutes a British Crown dependency of the United Kingdom of Great Britain and
       Northern Ireland (“the United Kingdom”).


214.   The ICSID Convention entered into force in the United Kingdom on 18 January 1967.
       On 11 June 1973, the United Kingdom designated Guernsey as a constituent
       subdivision of the United Kingdom pursuant to Article 25(1) and Article 25(3) of the
       ICSID Convention and notified the Centre that Guernsey had approved its consent to
       ICSID jurisdiction. BSGR Guernsey is therefore a national of another Contracting
       State for the purposes and within the meaning of Article 25(2)(b) of the ICSID
       Convention.


215.   As for BSGR Guinea, it is a company incorporated under the laws of Guinea on 24
       November 2006. However, BSGR Guinea and Guinea have agreed that, because of


                                             61
19-11845-shl      Doc 24-15      Filed 06/21/19 Entered 06/21/19 15:57:11           Exhibit 8
                                        Pg 63 of 69



       foreign control, BSGR Guinea should be treated as a national of another Contracting
       State for the purposes and within the meaning of Article 25(2)(b) of the ICSID
       Convention; and BSGR Guinea has been treated as such at all material times.


216.   More specifically, on 16 December 2009, BSGR Guinea, BSGR Guernsey and the
       Republic of Guinea entered into the Base Convention. On its true and proper
       construction, by the Base Convention the Parties agreed to treat BSGR Guinea as a
       national of another Contracting State within the meaning and for the purposes of
       Article 25(2)(b). The Claimants will rely upon all the terms of the Base Convention
       for their true meaning and full effect.


217.   In particular, the Claimants will rely (without limitation) upon:


       (i)     Article 1 which defines "control" as the direct or indirect ownership by a
               company or any other entity of at least fifty percent (50%) of the shares
               providing a majority of the voting rights at the general meeting of another
               company or entity, or a holding providing authority to determine policy and
               management;


       (ii)    Article 7, under which Guinea provided a good faith undertaking to comply
               with the terms and conditions set out in the Base Convention (including its
               obligations contained in and/or revealed by Articles 36.2 and/or 38.2);


       (iii)   Article 38.2, which, in addition to the reference to “the Parties” (including
               BSGR Guinea) making a request for arbitration to ICSID, specifically refers to
               the ability of “the Company”, defined as BSGR Guinea, to appoint an
               arbitrator;


       (iv)    Article 36.2, which refers to the fact that “the Concession can be terminated if
               the Company refuses to carry out a final decision in arbitration in accordance
               with clause 38 of this Agreement.” Thus, Article 36.2 specifically
               contemplates BSGR Guinea being party to an ICSID arbitration, and thus
               bound by an ICSID arbitration award, pursuant to Article 38; and



                                                 62
19-11845-shl       Doc 24-15    Filed 06/21/19 Entered 06/21/19 15:57:11            Exhibit 8
                                       Pg 64 of 69



       (v)    Annex 1 of the Base Convention, according to which the parent company of
              BSGR Guinea and BSGR Guernsey, BSG Resources Limited, incorporated in
              Guernsey, confirmed on behalf of the BSGR group that BSGR Guinea was
              authorized to enter into the Base Convention.


218.   Further, and in any event, at all material times, BSGR Guinea has been wholly owned
       and/or controlled by BSGR Guernsey.


10.4   The Parties have consented in writing to ICSID Arbitration


219.   The requirements of Article 25 of the ICSID Convention are satisfied in relation to the
       disputes arising under each of (i) the Base Convention, (ii) the Investment Code, (iii)
       the Mining Code and (iv) the BOT Act. The Claimants have taken all necessary
       actions required under ICSID Institution Rule 2 to bring the present proceedings.


              a.    Base Convention


220.   Article 38 of the Base Convention is headed "Settlement of Disputes". Subsection
       38(1) is entitled "Amicable phase" and provides:

              “In the event of a dispute and/or conflict between the Parties in respect of
              this Agreement and/ or the Concession, including but not limited to its
              validity, interpretation, execution, non-compliance or termination, the
              Parties undertake in the first instance to try to resolve the dispute or
              conflict between them amicably.

              Failing an amicable settlement within a period of one hundred and
              twenty (120) Days from the date of receipt of the notice sent by one Party
              to the other of the dispute or conflict between them, the provisions of
              clause 38.2 shall apply"

221.   Subsection 38(2) is entitled "Binding Arbitration" and provides:


              "The Parties agree to submit to the arbitration of the ICC any dispute
              arising from or related to this Agreement that has not be [sic] resolved
              under clause 38.1, using the Arbitration Convention of this institution.
              In addition, the Parties agree to make all requests and submissions to
              ICSID or to the International Arbitration Court, depending upon the


                                             63
19-11845-shl       Doc 24-15    Filed 06/21/19 Entered 06/21/19 15:57:11             Exhibit 8
                                       Pg 65 of 69



              case, and to undertake any other actions and supply all information
              required to set up the arbitration proceedings.

              Unless the Parties agree otherwise, the arbitration procedure shall take
              place in Paris (France) and shall be conducted in French.

              There shall be three (3) arbitrators: one appointed by the Government,
              one appointed by the Company, and the third appointed by the two (2)
              arbitrators already chosen.

              One of the Parties can start the arbitration process by sending the other
              Party a notice to that effect, including:

              a)    Reference to the provision in this Agreement that has led to the
                    dispute;
              b)    Reference to the mining rights issued as part of this Agreement;
              c)    The nature of the dispute that has led to the complaint and, if
                    applicable, any sum of the complaint for damages or
                    compensation;
              d)    The facts that cause any complaint, and
              e)    The remedy sought.

              The Party that receives the notification must reply within thirty (30)
              Days, confirming or rejecting the complaint in whole or in part, and if
              applicable stating the nature and circumstances of any counter-
              complaint. Failure to reply within the period allocated is considered a
              refusal by this Party to accept the complaint and leads to the arbitration
              process provided for in this Agreement.

              The Parties recognize that the decision handed down following
              arbitration under this Agreement is binding, final and without appeal.

              The fact that one of the Parties does not take part in the arbitration is not
              a reason to reject the arbitration tribunal’s jurisdiction or its decision.
              The Parties expressly waive any objections to arbitration procedures and
              the decision arising therefrom, unless the said arbitration does not
              comply with the requirements stipulated in this Agreement.

              The Parties hereby expressly waive any immunity of jurisdiction and any
              immunity of execution, for themselves and their respective employees
              (except those of the Government exclusively reserved for diplomatic
              work), for the requirements of executing any decision or judgment
              handed down in respect of this Agreement.”


222.   Article 38(1) and (2) of the Base Convention grants jurisdiction to hear the present
       dispute on the ground that:




                                              64
 19-11845-shl           Doc 24-15       Filed 06/21/19 Entered 06/21/19 15:57:11                  Exhibit 8
                                               Pg 66 of 69



           (i)     the dispute arises from and/or relates to the Base Convention and the Zogota
                   Mining Concession;


           (ii)    each of the Claimants is a party to the Base Convention; and


           (iii)   by letter dated 9 April 2015 to Guinea, the Claimants attempted to resolve this
                   dispute amicably but have failed to do so.59 The 120 period referred to in
                   Article 38(1) thus expired on 10 August 2015 (being 120 days from the date of
                   receipt of the notice by Guinea).


                   b.     Investment Code


223.       Article 28(2) of the Investment Code provides for ICSID arbitration as follows:


                   “[…] Disputes between the Guinean government and foreign nationals
                   regarding the application or interpretation of this Code, shall, unless
                   otherwise agreed by the parties, be finally settled by arbitration
                   conducted:

                   in accordance with the provisions of the Convention of 18 March 1985
                   for the “Regulation of Investment Disputes between States and Nationals
                   of other States” established under the auspices of the International Bank
                   for Reconstruction and Development, ratified by the Republic of Guinea
                   November 4, 1986"

224.       Article 28(2) of the Investment Code contains an offer by Guinea to arbitrate disputes
           arising between the Guinean government and foreign nationals.


225.       As stated above, BSGR Guernsey is a foreign national and, for the purposes of the
           Investment Code, BSGR Guinea is also a foreign national.


226.       In accordance with Article 28(2) of the Investment Code and the ICSID Convention,
           the Claimants are entitled to refer the present disputes to arbitration under the ICSID
           Arbitration Rules.



59
     Letter from Mishcon de Reya to President Alpha Condé and others dated 9 April 2015 (Exhibit C-49).


                                                       65
19-11845-shl       Doc 24-15     Filed 06/21/19 Entered 06/21/19 15:57:11             Exhibit 8
                                        Pg 67 of 69



227.   Accordingly, by filing this Request for Arbitration, BSGR Guernsey and BSGR
       Guinea each accept the offer to arbitrate its dispute with Guinea in accordance with
       Article 25 of the ICSID Convention and within the meaning of Article 28(2) of the
       Investment Code.


              c.    Mining Code


228.   Article 184 of the Mining Code is headed ‘Settlement of Disputes’ and provides as
       follows:

              “Disputes between one or several mining investors and the State with
              regard to the extent of their rights and obligations, the performance or
              non-performance of their undertakings at the end of their titles,
              assignment, transfer, or subleasing of their rights arising therefrom may
              be subjected to an amicable settlement procedure.

              If one of the parties feels that the amicable settlement has failed, the
              dispute is to be brought before either the appropriate Guinean court or
              international arbitration in accordance with the agreement of March 18
              1965 for the settlement of disputes with respect to investments between
              States and nationals of other States, established under the aegis of the
              International Bank for Reconstruction and Development”

229.   For the reasons set out above, the Claimants and Guinea have failed to resolve their
       disputes amicably.

230.   Article 184 of the Mining Code contains an offer by Guinea to arbitrate disputes
       arising between Guinea and "mining investors". Each of BSGR Guernsey and BSGR
       Guinea is a mining investor within the meaning of the Mining Code.


231.   It is established practice that a national of a Contracting State may accept an offer to
       arbitrate contained in the legal instrument by instituting proceedings and that this shall
       count as having satisfied Article 25 of the ICSID Convention.


232.   Accordingly, by filing this Request for Arbitration, the Claimants hereby accept the
       offer to arbitrate its dispute with Guinea in accordance with Article 25 of the ICSID
       Convention and within the meaning of Article 184 of the Mining Code.




                                              66
19-11845-shl        Doc 24-15    Filed 06/21/19 Entered 06/21/19 15:57:11             Exhibit 8
                                        Pg 68 of 69



233.   By letter dated 9 April 2015, the Claimants reached out to Guinea in an attempt to
       settle this dispute amicably. However, the settlement discussions failed, granting an
       ICSID Tribunal jurisdiction to determine their claims.


              d.     BOT Act


234.   Article 13(2) of the BOT Act provides that "the BOT Agreement may freely determine
       the bodies and the procedure for settlement of disputes between the State and the
       investor. Any institutional arbitration clause may be stipulated, with the State,
       through this Law, hereby waiving any immunity from jurisdiction".


235.   In other words, by virtue of Article 13(2) of the BOT Act, Guinea consents to any
       dispute resolution mechanism incorporated in a BOT Agreement.


236.   Taking into account that (i) the Base Convention constitutes a BOT agreement and (ii)
       the Base Convention contains an ICSID arbitration clause, Guinea has offered to
       arbitrate disputes under the BOT Act under the ICSID Convention.


237.   It is established practice that a national of a Contracting State may accept an offer to
       arbitrate contained in the legal instrument by instituting proceedings and that this shall
       count as having satisfied Article 25 of the ICSID Convention.


238.   Accordingly, by filing this Request for Arbitration, BSGR Guernsey and BSGR
       Guinea each accept the offer to arbitrate its dispute with Guinea in accordance with
       Article 25 of the ICSID Convention and within the meaning of Article 13(2) of the
       BOT Act.


XI.    CONSTITUTION OF THE ARBITRAL TRIBUNAL


239.   Pursuant to Article 37(2)(b) of the ICSID Convention, and Rule 2 of the ICSID
       Arbitration Rules, the Claimants propose that a three member Arbitral Tribunal be
       appointed.


240.   Given that there is considerable overlap between the issues in this arbitration and the
       issues in the First ICSID Arbitration, the Claimants in this arbitration, and BSG

                                              67
19-11845-shl   Doc 24-15   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 8
                                  Pg 69 of 69
